Exhibit 10.1
 
 
CREDIT AGREEMENT
dated as of October 14, 2011
among
NOBLE ENERGY, INC.,
as the Borrower,
JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent for the Lenders,
CITIBANK N.A.,
as the Syndication Agent for the Lenders,
BANK OF AMERICA, N.A.,
MIZUHO CORPORATE BANK, LTD.
and
MORGAN STANLEY MUFG LOAN PARTNERS, LLC,
as the Documentation Agents for the Lenders,
and
CERTAIN COMMERCIAL LENDING INSTITUTIONS,
as the Lenders
J.P. MORGAN SECURITIES LLC,
CITIGROUP GLOBAL MARKETS INC.,
MERRIL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
MORGAN STANLEY MUFG LOAN PARTNERS, LLC
and
MIZUHO CORPORATE BANK, LTD.
as Lead Arrangers and Bookrunners
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I
       
DEFINITIONS AND ACCOUNTING TERMS
       
SECTION 1.1 Defined Terms
    1  
SECTION 1.2 Use of Defined Terms
    17  
SECTION 1.3 Cross-References
    17  
SECTION 1.4 Accounting and Financial Determinations
    17      
ARTICLE II
       
THE FACILITY AND BORROWING PROCEDURES
       
SECTION 2.1 Facility
    17  
SECTION 2.2 Mandatory Reductions of Commitment Amount
    18  
SECTION 2.3 Voluntary Reduction of Commitment Amount
    18  
SECTION 2.4 Base Rate Loans; Eurodollar Loans; Swingline Loans
    18  
SECTION 2.5 Borrowing Procedures for Loans
    19  
SECTION 2.6 Continuation and Conversion Elections
    21  
SECTION 2.7 Funding
    21  
SECTION 2.8 Repayment of Loans; Evidence of Debt
    21  
SECTION 2.9 Increase in Commitments
    22  
SECTION 2.10 Extension of Maturity Date
    23  
SECTION 2.11 Letters of Credit
    24  
SECTION 2.12 Foreign Borrowers
    28  
SECTION 2.13 Defaulting Lenders.
    29      
ARTICLE III
       
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
       
SECTION 3.1 Repayments and Prepayments
    32  
SECTION 3.2 Interest Provisions
    33  
SECTION 3.3 Fees
    33  
SECTION 3.4 Payment Office
    34      
ARTICLE IV
       
CERTAIN EURODOLLAR AND OTHER PROVISIONS
       
SECTION 4.1 Eurodollar Lending Unlawful
    35  
SECTION 4.2 Deposits Unavailable or Eurodollar Interest Rate Unascertainable
    35  
SECTION 4.3 Increased Eurodollar Borrowing Costs, etc
    35  
SECTION 4.4 Funding Losses
    35  

  i



--------------------------------------------------------------------------------



 



              Page  
SECTION 4.5 Increased Capital Costs
    36  
SECTION 4.6 Taxes
    37  
SECTION 4.7 Special Fees in Respect of Reserve Requirements
    39  
SECTION 4.8 Payments, Computations, etc.
    40  
SECTION 4.9 Sharing of Payments
    40  
SECTION 4.10 Replacement of Lender on Account of Increased Costs, Eurodollar
Lending Unlawful, Reserve Requirements, Taxes, Certain Dissents, etc
    41  
SECTION 4.11 Maximum Interest
    41      
ARTICLE V
       
CONDITIONS
       
SECTION 5.1 Effective Date
    42  
SECTION 5.2 All Borrowings
    44  
ARTICLE VI
       
REPRESENTATIONS AND WARRANTIES
       
SECTION 6.1 Organization, etc
    44  
SECTION 6.2 Due Authorization, Non-Contravention, etc
    44  
SECTION 6.3 Government Approval, Regulation, etc
    45  
SECTION 6.4 Validity; Enforceability, etc
    45  
SECTION 6.5 Financial Information
    45  
SECTION 6.6 No Material Adverse Change
    45  
SECTION 6.7 Litigation, Labor Controversies, etc
    45  
SECTION 6.8 Subsidiaries
    45  
SECTION 6.9 Taxes
    46  
SECTION 6.10 Pension and Welfare Plans
    46  
SECTION 6.11 Environmental Warranties and Compliance
    46  
SECTION 6.12 Regulation U
    46  
SECTION 6.13 Accuracy of Information
    46  
SECTION 6.14 Use of Proceeds
    47      
ARTICLE VII
       
COVENANTS
       
SECTION 7.1 Affirmative Covenants
    47  
SECTION 7.2 Negative Covenants
    49      
ARTICLE VIII
       
EVENTS OF DEFAULT
       
SECTION 8.1 Listing of Events of Default
    53  
SECTION 8.2 Action if Bankruptcy
    55  

  ii



--------------------------------------------------------------------------------



 



              Page  
SECTION 8.3 Action if Other Event of Default
    55     
ARTICLE IX
       
THE AGENTS
       
SECTION 9.1 Actions
    55  
SECTION 9.2 Funding Reliance, etc
    56  
SECTION 9.3 Exculpation
    56  
SECTION 9.4 Successor
    56  
SECTION 9.5 Loans by the Agents
    57  
SECTION 9.6 Credit Decisions
    57  
SECTION 9.7 Copies, etc
    57      
ARTICLE X
       
MISCELLANEOUS PROVISIONS
       
SECTION 10.1 Waivers, Amendments, etc
    58  
SECTION 10.2 Notices
    58  
SECTION 10.3 Payment of Costs, Expenses and Taxes
    59  
SECTION 10.4 Indemnification
    60  
SECTION 10.5 Survival
    61  
SECTION 10.6 Severability
    61  
SECTION 10.7 Headings
    61  
SECTION 10.8 Governing Law
    62  
SECTION 10.9 Successors and Assigns
    62  
SECTION 10.10 Sale and Transfer of Loans and Commitments; Participations in
Loans and Commitments
    62  
SECTION 10.11 Other Transactions
    64  
SECTION 10.12 Confidentiality
    64  
SECTION 10.13 Forum Selection and Consent to Jurisdiction
    65  
SECTION 10.14 Waiver of Jury Trial
    66  
SECTION 10.15 Judgment Currency
    66  
SECTION 10.16 USA Patriot Act Notice
    67  
SECTION 10.17 NO ORAL AGREEMENTS
    67  
SECTION 10.18 No Adverse Interpretation of Other Agreements
    67  
SECTION 10.19 No Fiduciary Duty
    67  

  iii



--------------------------------------------------------------------------------



 



SCHEDULES AND EXHIBITS

         
SCHEDULE I
  —   Disclosure Schedule
SCHEDULE II
  —   Schedule of Commitments
SCHEDULE III
  —   Issued Letters of Credit
SCHEDULE 6.8
  —   Subsidiaries
SCHEDULE 7.2.2
  —   Existing Liens  
EXHIBIT 2.5
  —   Form of Borrowing Request
EXHIBIT 2.6
  —   Form of Continuation/Conversion Notice
EXHIBIT 2.8
  —   Form of Note
EXHIBIT 2.9
  —   Notice of Commitment Increase
EXHIBIT 2.12
  —   Form of Agreement Supplement
EXHIBIT 5.1.4
  —   Form of Opinion of Counsel
EXHIBIT 10.10
  —   Form of Lender Assignment Agreement

  iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT, dated as of October 14, 2011 (as may be amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is among NOBLE ENERGY, INC., a Delaware corporation (the
“Borrower”), JPMORGAN CHASE BANK, N.A. (“JPMCB”), as administrative agent (JPMCB
in such capacity, together with any successor(s) thereto in such capacity, the
“Administrative Agent”), CITIBANK, N.A, as syndication agent (in such capacity,
together with any successor(s) thereto in such capacity, the “Syndication
Agent”), BANK OF AMERICA, N.A., MIZUHO CORPORATE BANK, LTD. and MORGAN STANLEY
MUFG LOAN PARTNERS, LLC, as documentation agents (in such capacity, together
with any successor(s) thereto in such capacity, individually, a “Documentation
Agent” and, collectively, the “Documentation Agents”), and certain commercial
lending institutions as are or may become parties hereto (collectively, the
“Lenders”).
WITNESSETH:
     In consideration of the premises and mutual covenants herein contained the
parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     SECTION 1.1 Defined Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, except
where the context otherwise requires, have the following meanings (such meanings
to be equally applicable to the singular and plural forms thereof):
     “Administrative Agent” is defined in the preamble and includes each other
Person as shall have subsequently been appointed as the successor Administrative
Agent pursuant to Section 9.4.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” of any Person means any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person (excluding any trustee under, or any committee with responsibility for
administering, any Plan). A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power
(a) to vote 20% or more of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managing general
partners; or (b) to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.
     “Agents” means the Administrative Agent, the Syndication Agent, and the
Documentation Agents, together with any successors in any such capacities.
     “Agreement” means, on any date, this Credit Agreement as originally in
effect on the Effective Date and as thereafter from time to time amended,
supplemented, amended and restated, or otherwise modified and in effect on such
date.

1



--------------------------------------------------------------------------------



 



     “Applicable Facility Fee Rate” means the number of basis points per annum
(based on a year of 360 days) set forth below based on the Applicable Rating
Level on such date:

          Applicable Rating Level   Applicable Facility Fee Rate
Level I
    12.5  
Level II
    17.5  
Level III
    20.0  
Level IV
    22.5  
Level V
    30.0  

     Changes in the Applicable Facility Fee Rate will occur automatically
without prior notice. The Administrative Agent will give notice promptly to the
Borrower and the Lenders of changes in the Applicable Facility Fee Rate.
     “Applicable Margin” means on any date and with respect to each Eurodollar
Loan, Base Rate Loan or Swingline Loan, as applicable, the number of basis
points per annum set forth below based on the Applicable Rating Level on such
date:

                      Applicable Eurodollar     Applicable Base Rate  
Applicable Rating Level   Margin     Loan Margin  
Level I
    100.0       0.0  
Level II
    107.5       7.5  
Level III
    117.5       17.5  
Level IV
    140.0       40.0  
Level V
    145.0       45.0  

     Changes in the Applicable Margin will occur automatically without prior
notice. The Administrative Agent will give notice promptly to the Borrower and
the Lenders of changes in the Applicable Margin.
     “Applicable Rating Level” means (i) at any time that Moody’s and S&P have
the equivalent rating or split ratings of not more than one rating differential
of the Borrower’s senior unsecured long-term debt, the level set forth in the
chart below under the heading “Applicable Rating Level” opposite the rating
under the heading “Moody’s” or “S&P” which is the higher of the two if split
ratings or opposite the ratings under the headings “Moody’s” and “S&P” if
equivalent, and (ii) at any time that Moody’s and S&P have split ratings of more
than one rating differential of the Borrower’s senior unsecured long-term debt,
the level set forth in the chart below under the “Applicable Rating Level”
opposite the rating under the heading “Moody’s” or “S&P” which is one rating
lower than the higher of the two split ratings.

Page 2



--------------------------------------------------------------------------------



 



          Applicable Rating Level   Moody’s   S &P
Level I
  >A3   >A-
Level II
  Baal   BBB+
Level III
  Baa2   BBB
Level IV
  Baa3   BBB-
Level V
  <Bal   <BB+

     For example, if the Moody’s rating is Baal and the S&P rating is BBB, Level
II shall apply.
     For purposes of the foregoing, (i) “>” means a rating equal to or more
favorable than; “<” means a rating equal to or less favorable than; “>” means a
rating greater than; “<” means a rating less than; (ii) if a rating for the
Borrower’s senior unsecured long-term debt is not available from one of the
Rating Agencies, the Applicable Rating Level will be based on the rating of the
other Rating Agency; (iii) if ratings for the Borrower’s senior unsecured
long-term debt is available from neither S&P nor Moody’s, Level V shall be
deemed applicable; (iv) if determinative ratings shall change (other than as a
result of a change in the rating system used by any applicable Rating Agency)
such that a change in Applicable Rating Level would result, such change shall
effect a change in Applicable Rating Level as of the day on which it is first
announced by the applicable Rating Agency, and any change in the Applicable
Margin or percentage used in calculating fees due hereunder shall apply
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change; (v) if the
rating system of any of the Rating Agencies shall change prior to the date all
obligations hereunder have been paid and the Commitments canceled, the Borrower
and the Lenders shall negotiate in good faith to amend the references to
specific ratings in this definition to reflect such changed rating system, and
pending such amendment, if no Applicable Rating Level is otherwise determinable
based upon the foregoing, Level V shall apply; and (vi) in the event that either
S&P or Moody’s is no longer in the business of providing ratings, Fitch shall be
substituted for such entity for the purposes of this definition.
     “Approved Fund” is defined in Section 10.10.1.
     “Arrangers” means J.P. Morgan Securities LLC, Citigroup Global Markets
Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, and Morgan Stanley
MUFG Loan Partners, LLC each in its capacity as a lead arranger and joint
bookrunner of the facility contemplated by this Agreement.
     “ASK Rate” means, on any date and with respect to ASK Rate Loans, a
fluctuating rate of interest per annum equal to the “ASK” rate for Federal Funds
appearing on the appropriate Reuters screen (or on any successor or substitute
screen of such Service, or any successor to or substitute for such Service,
providing rate quotations comparable to those currently provided on

Page 3



--------------------------------------------------------------------------------



 



such screen of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of the offer rates applicable to
Federal Funds for a term of one Business Day) at the time reviewed by the
Administrative Agent. In the event such rate is not available at such time for
any reason, then such rate will be the rate agreed to between the Administrative
Agent and the Borrower. The Borrower understands and agrees that the rate quoted
from Reuters is a real-time rate that changes from time to time but that the
Administrative Agent will set the ASK Rate no more than once per Business Day.
The rate quoted by the Administrative Agent and used for the purpose of setting
the interest rate for a Swingline Loan until the next Business Day will be the
rate on the screen of the Administrative Agent at the time of setting the rate
and will not be an average or composite of rates for that day. Changes in the
rate of interest on that portion of any Loans maintained as ASK Rate Loans will
take effect simultaneously with each such setting of the ASK Rate.
     “Assignee Lender” is defined in Section 10.10.1.
     “Authorized Officer” means, relative to the Borrower, the President, any
Senior Vice President, the Treasurer or the Secretary of the Borrower, or any
other officer of the Borrower specified as such to the Administrative Agent in
writing by any of the aforementioned officers of the Borrower.
     “Availability Period” means the period from and including the Effective
Date to but excluding the Maturity Date.
     “Base Rate” means, on any date and with respect to all Base Rate Loans, a
fluctuating rate of interest per annum equal to the highest of (a) the rate of
interest most recently announced by JPMCB at its Domestic Office as its base
rate for Dollar loans; (b) the Federal Funds Rate most recently determined by
the Administrative Agent plus 1/2%; and (c) the one-month Eurodollar Rate
announced on any date of determination (or if there is no announcement on such
day, on the immediately preceding day on which that rate is announced) plus
1.0%. The Base Rate is not necessarily intended to be the lowest rate of
interest determined by JPMCB in connection with extensions of credit. Changes in
the rate of interest on that portion of any Loans maintained as Base Rate Loans
will take effect simultaneously with each change in the Base Rate. The
Administrative Agent will give notice promptly to the Borrower and the Lenders
of changes in the Base Rate.
     “Base Rate Loan” means a Loan bearing interest at a fluctuating rate
determined by reference to the Base Rate.
     “Borrower” is defined in the preamble, and includes its permitted
successors and assigns.
     “Borrowing” means any extension of credit (as opposed to any continuation
or conversion thereof) made by the Lenders by way of Loans.
     “Borrowing Date” means a date on which a Borrowing is made hereunder.
     “Borrowing Request” means a loan request and certificate duly executed by
an Authorized Officer of the Borrower, substantially in the form of Exhibit 2.5
hereto.

Page 4



--------------------------------------------------------------------------------



 



     “Business Day” means (a) any day which is neither a Saturday or Sunday nor
a legal holiday on which banks are authorized or required to be closed in New
York, New York or Houston, Texas; and (b) relative to the making, continuing,
prepaying or repaying of any Eurodollar Borrowing, any day on which dealings in
Dollars are carried on in the London and New York Eurodollar interbank market.
     “Capitalization” means the sum, at any time outstanding and without
duplication, of (i) Debt plus (ii) Stockholders’ Equity.
     “Cash Collateralize” means, to deposit into an account over which the
Administrative Agent has exclusive dominion and control and exclusive right of
withdrawal, or to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of one or more of the Issuing Banks or Lenders, as
collateral for LC Exposure or obligations of Lenders to fund participations in
respect of LC Exposure, cash or deposit account balances or, if the
Administrative Agent and each applicable Issuing Bank shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and each applicable
Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
     “Capitalized Lease Liabilities” means all monetary obligations of the
Borrower or any of its Subsidiaries under any leasing or similar arrangement
which, in accordance with GAAP, would be classified as capitalized leases, and,
for purposes of this Agreement and each other Loan Document, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
     “Change in Control” means the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 30% or more of the outstanding shares of voting stock
of the Borrower.
     “CI Lender” is defined in Section 2.9(a).
     “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
     “Commitment” means, as to any Lender, the obligation, if any, of such
Lender to make Loans pursuant to Section 2.1.1 of this Agreement, to acquire
participations in Letters of Credit pursuant to Section 2.11 of this Agreement,
and to acquire participations in Swingline Loans pursuant to Section 2.1.2 of
this Agreement, expressed as an amount representing the maximum aggregate amount
of such Lender’s Revolving Credit Exposure hereunder up to but not exceeding the
amount, if any, set forth opposite such Lender’s name on Schedule II, as the
same may be reduced, increased or adjusted from time to time in accordance with
this Agreement, including Sections 2.3 and 2.9.

Page 5



--------------------------------------------------------------------------------



 



     “Commitment Amount” means, on any date, $3,000,000,000, as such amount may
be reduced, increased or adjusted from time to time in accordance with this
Agreement, including Sections 2.3 and 2.9.
     “Commitment Increase” is defined in Section 2.9(a).
     “Commitment Increase Effective Date” is defined in Section 2.9(b).
     “Consenting Lenders” is defined in Section 2.10(b).
     “Consolidated Net Tangible Assets” means the total assets of the Borrower
and its Subsidiaries as of the most recent Fiscal Quarter end for which a
consolidated balance sheet of the Borrower and its Subsidiaries is available,
minus all current liabilities (excluding the current portion of any long-term
debt) of the Borrower and its Subsidiaries reflected on such balance sheet and
minus total goodwill and other intangible assets of the Borrower and its
Subsidiaries reflected on such balance sheet, all calculated on a consolidated
basis in accordance with GAAP.
     “Continuation/Conversion Notice” means a notice of continuation or
conversion and certificate duly executed by an Authorized Officer of the
Borrower, substantially in the form of Exhibit 2.6 hereto.
     “Controlled Group” means all members of a controlled group of corporations
and all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.
     “Debt” means the consolidated Indebtedness of the Borrower and its
Subsidiaries.
     “Default” means any condition, occurrence or event which, after notice or
lapse of time or both, would constitute an Event of Default.
     “Default Margin” means two percent (2%) per annum.
     “Defaulting Lender” means, subject to Section 2.13(f), any Lender, as
reasonably determined by the Administrative Agent, that has (a) failed to fund
any portion of its Loans within three Business Days of the date required to be
funded by it hereunder unless such Lender notifies the Administrative Agent and
the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) notified
the Borrower, the Administrative Agent or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement unless such Lender notifies the
Administrative Agent and the Borrower in writing that such intent is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied,
(c) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, unless the

Page 6



--------------------------------------------------------------------------------



 



subject of a good-faith dispute, (d) failed, within three Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (d) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or
(e) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has consented
to, approved of or acquiesced in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has consented to, approved of or acquiesced in any such proceeding or
appointment; provided that if a Lender would be a “Defaulting Lender” (A) solely
by reason of events relating to a parent company of such Lender or solely
because a governmental authority has been appointed as receiver, conservator,
trustee or custodian for such Lender, in each case as described in clause
(e) above, or (B) solely by reason of the ownership or control by a governmental
authority of a parent company of such Lender, the Administrative Agent may in
the case of sub-clause (A) above and shall in the case of sub-clause (B) above,
in its reasonable discretion, determine that such Lender is not a “Defaulting
Lender” if and for so long as the Administrative Agent is satisfied that such
Lender will continue to perform its funding obligations hereunder.
     “Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule I, as it may be amended, supplemented or otherwise modified from time
to time by the Borrower with the written consent of the Administrative Agent and
the Required Lenders.
     “Documentation Agent” and “Documentation Agents” are defined in the
preamble.
     “Dollar” and the sign “$” mean lawful money of the United States.
     “Domestic Office” means, relative to any Lender, the office of such Lender
designated as such in its Administrative Questionnaire or designated in the
Lender Assignment Agreement or such other office of a Lender (or any successor
or assign of such Lender) within the United States as may be designated from
time to time by notice from such Lender, as the case may be, to each other
Person party hereto.
     “Effective Date” means the date on which the conditions specified in
Section 5.1 are satisfied (or waived in accordance with Section 10.1).
     “Environmental Law” means any federal, state, or local statute, or rule or
regulation promulgated thereunder, any judicial or administrative order or
judgment to which the Borrower or any Subsidiary is party or which are
applicable to the Borrower or any Subsidiary (whether or not by consent), and
any provision or condition of any governmental permit, license or other
operating authorization, relating to protection of the environment, persons or
the public welfare from actual or potential exposure for the effects of exposure
to any actual or potential release, discharge, spill or emission (whether past
or present) of, or regarding the manufacture, processing, production, gathering,
transportation, importation, use, treatment, storage or disposal of, any
chemical, raw material, pollutant, contaminant or toxic, corrosive, hazardous,
or non-hazardous substance or waste, including petroleum.

Page 7



--------------------------------------------------------------------------------



 



     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA also refer to any successor sections.
     “Eurodollar Borrowing” means a borrowing hereunder consisting of the
aggregate amount of the several Eurodollar Loans made by all or some of the
Lenders to the Borrower, at the same time, at the same interest rate and for the
same Interest Period.
     “Eurodollar Loan” means a Loan bearing interest, at all times during an
Interest Period applicable to such Loan, at a fixed rate of interest determined
by reference to the Eurodollar Rate.
     “Eurodollar Office” means, relative to any Lender, the office of such
Lender designated as such in its Administrative Questionnaire or designated in
the Lender Assignment Agreement or such other office of a Lender as designated
from time to time by notice from such Lender to the Borrower and the
Administrative Agent, whether or not outside the United States, which shall be
making or maintaining Eurodollar Loans of such Lender hereunder.
     “Eurodollar Rate” means, relative to any Interest Period for Eurodollar
Loans, the rate per annum (rounded upwards, if necessary, to the nearest 1/16 of
1%) determined by the Administrative Agent at approximately 11:00 a.m., London
time, on the date that is two Business Days prior to the commencement of the
relevant Interest Period by reference to Reuters Screen LIBOR01 Page for
deposits in Dollars or any successor thereto or any other service selected by
the Administrative Agent that has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
such rates) for a period most closely approximating such Interest Period (and in
an amount equal to the amount of the relevant Eurodollar Loans); provided that
in the event the applicable Interest Period is not equal to a period of one,
two, three, six, nine, or twelve months, the Eurodollar Rate will be determined
based on an Interest Period equal to the next longer period of one, two, three,
six, nine, or twelve months; and provided further that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition at such time for any reason, then the “Eurodollar Rate” with respect
to such Eurodollar Loan for such Interest Period shall be the interest rate per
annum determined by the Administrative Agent to be the average of the rates per
annum at which deposits in Dollars (in an amount equal to the amount of the
relevant Eurodollar Loans) are offered for such relevant Interest Period to
major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m., London time, on the date that
is two Business Days prior to the commencement of such Interest Period.
     “Event of Default” is defined in Section 8.1.
     “Excluded Taxes” means any of the following Taxes imposed on or with
respect to the Administrative Agent, any Lender, any Issuing Bank or any other
recipient of any obligation of the Borrower hereunder (each, a “Recipient”) or
required to be withheld or deducted from a payment to a Recipient, (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits and similar Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in

Page 8



--------------------------------------------------------------------------------



 



the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) imposed as a result of a present or former connection between such
Recipient and the jurisdiction imposing such Tax (other than connections arising
from such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document),
(b) in the case of a Lender, withholding Taxes imposed on amounts payable to or
for the account of such Lender with respect to an applicable interest in a Loan
or Commitment pursuant to a law in effect on the date on which (i) such Lender
becomes a party to this Agreement (other than pursuant to an assignment request
by the Borrower under Section 4.10) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 4.6, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 4.6.4 and (d) any U.S. federal
withholding Taxes imposed under FATCA.
     “Extension Confirmation Date” is defined in Section 2.10(b).
     “Extension Effective Date” is defined in Section 2.10(b).
     “Extension Request” is defined in Section 2.10(a).
     “Facility” is defined in Section 2.1.
     “FAS 133” means the statement of financial accounting standard number 133
entitled “Accounting for Derivative Instruments and Hedging Activities” issued
by the Financial Accounting Standards Board in June of 1998, as amended from
time to time.
     “FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable) including any regulations or official interpretations
thereof.
     “Federal Funds Rate” means, for any day, the average rate quoted to the
Administrative Agent at approximately 11:00 a.m. (Central time) on such day (or,
if such day is not a Business Day, on the next preceding Business Day) for
overnight Federal Funds transactions arranged by New York Federal Funds brokers
selected by the Administrative Agent.
     “Fee Letter” is defined in Section 3.3.2.
     “Financial Letter of Credit” means any standby Letter of Credit that is not
a Performance Letter of Credit.
     “Fiscal Quarter” means any quarter of a Fiscal Year.
     “Fiscal Year” means any period of twelve consecutive calendar months ending
on December 31.

Page 9



--------------------------------------------------------------------------------



 



     “Fitch” means Fitch, Inc. and any affiliate thereof and any successor
thereto that is a nationally-recognized rating agency.
     “Foreign Borrower” means any direct or indirect wholly-owned Subsidiary of
the Borrower formed in a jurisdiction outside of the United States reasonably
acceptable to the Administrative Agent and the Lenders that becomes a party to
this Agreement pursuant to Section 2.12.
     “F.R.S. Board” means the Board of Governors of the Federal Reserve System
or any successor thereto.
     “Funded Indebtedness” of any Person means Indebtedness of such Person
referred to in clauses (a), (b), (c), (d) and (e) of the definition of
“Indebtedness” in Section 1.1.
     “GAAP” is defined in Section 1.4.
     “Guaranteed Liability” means any agreement, undertaking or arrangement by
which any Person guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to, or otherwise to invest in, a
debtor, or otherwise to assure a creditor against loss) the Indebtedness of any
other Person (other than by endorsements of instruments in the course of
collection), or guarantees the payment of dividends or other distributions upon
the shares of any other Person. The amount of any Person’s Guaranteed Liability
shall be the lesser of (i) the limitation on such Person’s liability, if any,
set forth in such agreement, undertaking or arrangement or (ii) the outstanding
principal amount of the Indebtedness guaranteed thereby. Guaranteed Liabilities
shall exclude any act or agreement in connection with any financing of a project
owned by any Person that either (A) guarantees performance of the acquisition,
improvement, installation, design, engineering, construction, development,
completion, maintenance or operation of, or otherwise affects any such act in
respect of, all or a portion of the project that is financed, except during any
period, and then only to the extent, that such act or agreement is a guarantee
of payment of such financing or (B) the obligation to pay or perform under which
is contingent upon the occurrence of an event or condition which has not
occurred, other than notice, the passage of time or such financing or any part
thereof becoming due; provided, however, to the extent that any partial payment
is required to be made under any such act or agreement providing for a
contingent payment obligation as described in clause (B) above, “Guaranteed
Liability” shall be deemed to include an amount equal to four (4) times such
amount required to be paid during the Fiscal Quarter most recently ended, up to
the full amount of the Guaranteed Liability as specified in the immediately
preceding sentence.
     “Hazardous Material” means: (i) any “hazardous substance”, as defined by
CERCLA; (ii) any “hazardous waste”, as defined by the Resource Conservation and
Recovery Act, as amended; (iii) any petroleum, crude oil or any fraction
thereof; (iv) any hazardous, dangerous or toxic chemical, material, waste or
substance within the meaning of any Environmental Law; (v) any radioactive
material, including any naturally occurring radioactive material, and any
source, special or by-product material as defined in 42 U.S.C. § 2011 et. seq.,
and any amendments or reauthorizations thereof; (vi) asbestos-containing
materials in any form or condition; or (vii) polychlorinated biphenyls in any
form or condition.

Page 10



--------------------------------------------------------------------------------



 



     “Hedging Obligations” means, with respect to any Person, all liabilities of
such Person under derivative contracts, including interest rate or commodity
swap agreements, interest rate or commodity cap agreements and interest rate or
commodity collar agreements, and all similar agreements or arrangements.
     “Herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in
this Agreement or any other Loan Document refer to this Agreement or such other
Loan Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.
     “Impermissible Qualification” means, relative to the opinion or
certification of any independent public accountant as to any financial statement
of the Borrower, any qualification or exception to such opinion or certification
(a) which is of a “going concern” or similar nature; (b) which relates to the
limited scope of examination of matters relevant to such financial statement; or
(c) which relates to the treatment or classification of any item in such
financial statement and which, as a condition to its removal, would require an
adjustment to such item the effect of which would be to cause the Borrower to be
in default of any of its obligations under Section 7.2.3.
     “Including” means including without limiting the generality of any
description preceding such term.
     “Indebtedness” of any Person means, without duplication: (a) all
obligations of such Person for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments; (b) all
obligations relative to banker’s acceptances issued for the account of such
Person; (c) all obligations of such Person as lessee under leases which have
been or should be, in accordance with GAAP, recorded as Capitalized Lease
Liabilities; (d) all obligations of such Person to pay the deferred purchase
price of property or services (except accounts payable arising in the ordinary
course of business), (e) Indebtedness of another Person of the type described in
clauses (a), (b), (c) or (d) above secured by a Lien on property owned or being
purchased by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such Indebtedness shall
have been assumed by such Person or is limited in recourse (such Indebtedness
being the lesser of (i) the value of such property on the books of such Person
or (ii) the outstanding principal amount of such Indebtedness); and (f) all
Guaranteed Liabilities of such Person in respect of any of the foregoing. For
all purposes of this Agreement, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer except to the extent that such Indebtedness
by its terms is expressly non-recourse to such general partner or joint
venturer.
     “Indemnified Liabilities” is defined in Section 10.4.
     “Indemnified Parties” is defined in Section 10.4.
     “Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document.

Page 11



--------------------------------------------------------------------------------



 



     “Information” is defined in Section 10.12.
     “Interest Period” means, with respect to Eurodollar Borrowings, the period
beginning on (and including) the date on which such Eurodollar Borrowing is made
or continued as, or converted into, a Eurodollar Borrowing pursuant to
Section 2.5 or 2.6 and shall end on (but exclude) the day which numerically
corresponds to such date one, two, three, six, nine or twelve months thereafter
(or, if such month has no numerically corresponding day, on the last Business
Day of such month), or such other time period acceptable to each Lender, in each
case, as the Borrower may select in its relevant notice pursuant to Section 2.5,
provided, however, that (a) the Borrower shall not be permitted to select
Interest Periods to be in effect at any one time which have expiration dates
occurring on more than ten different dates; (b) if such Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
end on the next following Business Day (unless, if such Interest Period applies
to Eurodollar Loans, such next following Business Day is the first Business Day
of a calendar month, in which case such Interest Period shall end on the
Business Day next preceding such numerically corresponding day); and (c) no
Interest Period may end later than the Maturity Date.
     “Issuing Bank” means (a) JPMCB in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.11(i), as well as (b) any other Lender that, at the request of the
Borrower, agrees, in such Lender’s discretion, to become an Issuing Bank for
purposes of issuing Letters of Credit pursuant to Section 2.11; provided that
JPMorgan Chase Bank, N.A. shall at no time be requested or otherwise required to
issue Letters of Credit with an aggregate LC Exposure in excess of $500,000,000.
An Issuing Bank may, with the prior written consent of the Borrower (such
consent not to be unreasonably withheld, conditioned or delayed), arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Bank,
in which case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.”
     “JPMCB” is defined in the preamble, and includes its successors and
assigns.
     “Law” means any law (including, without limitation, any zoning law or
ordinance or any Environmental Law), statute, rule, regulation, ordinance,
order, directive, code, interpretation, judgment, decree, injunction, writ,
determination, award, permit, license, authorization, direction, requirement or
decision of an agreement with or by any government or governmental department,
commission, board, court, authority, agency, official or officer, domestic or
foreign.
     “LC Disbursement” means a payment made by the Issuing Bank pursuant to a
Letter of Credit.
     “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Percentage of the total LC Exposure at such time.
     “Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit

Page 12



--------------------------------------------------------------------------------



 



in the ordinary course of its business and is administered or managed by a
Lender or an Affiliate of such Lender and (b) with respect to any Lender that is
a fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
     “Lender Assignment Agreement” means a Lender Assignment Agreement
substantially in the form of Exhibit 10.10 hereto.
     “Lender Certificate” is defined in Section 2.9.
     “Lenders” means the financial institutions listed on the signature pages
hereto and their respective successors and assigns in accordance with
Section 10.10 (including any commercial lending institution becoming a party
hereto pursuant to a Lender Assignment Agreement) or otherwise by operation of
law. Unless the context otherwise requires, the term “Lenders” shall include the
Swingline Lender.
     “Letter of Credit” means any letter of credit issued pursuant to this
Agreement or letter of credit listed on Schedule III hereto.
     “Lien” means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property to secure payment of a debt or the
performance of an obligation.
     “Loans” means the loan made by the Lenders to the Borrower pursuant to this
Agreement, including, without limitation, Revolving Loans and Swingline Loans.
     “Loan Advances” means the Loans of the same Type and, in the case of
Eurodollar Loans, having the same Interest Period made by all Lenders on the
same Business Day and pursuant to the same Borrowing Request in accordance with
Section 2.1.
     “Loan Documents” means this Agreement, each Borrowing Request, each
Borrowing Notice, the Fee Letter, any note, any Letter of Credit or related
document, together in each case with all exhibits, schedules and attachments
thereto, and all other agreements and instruments from time to time executed and
delivered by the Borrower or any of its Subsidiaries pursuant to or in
connection with any of the foregoing.
     “Margin Stock” means “margin stock” within the meaning of Regulation U.
     “Material Adverse Effect” means a material adverse effect on (i) the
business, property, financial condition or results of operations of the Borrower
and its consolidated Subsidiaries (taken as a whole) or (ii) the ability of the
Borrower or a Foreign Borrower to perform its payment obligations under any of
the Loan Documents.
     “Material Subsidiary” means each Subsidiary of the Borrower now existing or
hereafter acquired or formed by the Borrower that (a) on a consolidated basis
for such Subsidiary and its Subsidiaries, as of the last day of any Fiscal
Quarter, was the owner of more than five percent

Page 13



--------------------------------------------------------------------------------



 



(5%) of the Consolidated Net Tangible Assets of the Borrower and its
Subsidiaries or (b) is a Foreign Borrower.
     “Maturity Date” means the earlier of:
     (a) October 14, 2016, and for any Lender agreeing to extend its Maturity
Date pursuant to Section 2.10, the date on October 14th, in each year thereafter
pursuant to which the Maturity Date of such Lender has been extended; and
     (b) the date on which the Commitment Amount is terminated in full or
reduced to zero pursuant to the terms of Section 2.3;
     (c) the date on which the Commitments are terminated in full and reduced to
zero pursuant to the terms of Article VIII; and
     (d) the date on which the Obligations have become due and payable in full
pursuant to the terms of Article VIII.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto
that is a nationally-recognized rating agency.
     “New Funds Amount” is defined in Section 2.9(d).
     “Non-Consenting Lender” is defined in Section 2.10(a).
     “Notice of Commitment Increase” is defined in Section 2.9(b).
     “Obligations” means all obligations (monetary or otherwise) of the
Borrower, including any Revolving Credit Exposure, arising under or in
connection with this Agreement and each other Loan Document.
     “Organic Document” means, relative to the Borrower, its certificate of
incorporation, its by-laws and all shareholder agreements, voting trusts and
similar arrangements applicable to any of its authorized shares of capital
stock.
     “Participant” is defined in Section 10.10.
     “Payment Date” is defined in Section 3.2.3.
     “Payment Office” means the principal office of the Administrative Agent,
presently located at 1111 Fannin, 10th Floor, Houston, Texas 77002.
     “PBGC” means the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.
     “Pension Plan” means a “pension plan”, as such term is defined in section
3(2) of ERISA, which is subject to Title IV of ERISA (other than a multiemployer
plan as defined in section 4001(a)(3) of ERISA), and to which the Borrower or
any corporation, trade or business that is, along with the Borrower, a member of
a Controlled Group, may have liability, including any

Page 14



--------------------------------------------------------------------------------



 



liability by reason of having been a substantial employer within the meaning of
section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under section 4069 of ERISA.
     “Percentage” means, with respect to any Lender, the percentage of the Total
Commitments represented by such Lender’s Commitment, as such percentage may be
adjusted from time to time pursuant to Lender Assignment Agreements executed by
such Lender and its Assignee Lenders and delivered pursuant to Section 10.10, or
any decreases in Commitments made in accordance with this Agreement, or as such
percentage may be adjusted from time to time pursuant to Section 2.9. If the
Commitments have terminated or expired, the Percentages shall be determined
based upon the Commitments most recently in effect, giving effect to any
assignments or other adjustments.
     “Performance Letter of Credit” means any standby Letter of Credit, or
similar arrangement, however named or described, which represents an irrevocable
obligation to the beneficiary on the part of the issuer to make payment on
account of any default by the account party in the performance of a
non-financial or commercial obligation.
     “Person” means any natural person, corporation, partnership, firm,
association, trust, government, governmental agency or any other entity, whether
acting in an individual, fiduciary or other capacity.
     “Plan” means any Pension Plan or Welfare Plan.
     “Quarterly Payment Date” means the last day of each March, June, September,
and December or, if any such day is not a Business Day, the next succeeding
Business Day.
     “Rating Agency” means either of S&P or Moody’s.
     “Reducing Percentage Lender” is defined in Section 2.9(d).
     “Reduction Amount” is defined in Section 2.9(d).
     “Regulation U” means any of Regulations T, U or X of the Board of Governors
of the Federal Reserve System of the United States of America (the “Board”) from
time to time in effect and shall include any successor or other regulations or
official interpretations of the Board or any successor Person relating to the
extension of credit for the purpose of purchasing or carrying Margin Stock and
which is applicable to member banks of the Federal Reserve System or any
successor Person.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Release” means a “release”, as such term is defined in CERCLA.

Page 15



--------------------------------------------------------------------------------



 



     “Required Lenders” means Lenders in the aggregate holding greater than 50%
of the aggregate amount of the Revolving Credit Exposures of all Lenders and, if
there is no Revolving Credit Exposure, Lenders having greater than 50% of the
then Total Commitment.
     “Resource Conservation and Recovery Act” means the Resource Conservation
and Recovery Act, 42 U.S.C. Section 690, et q., as in effect from time to time.
     “Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans and
its LC Exposure and Swingline Exposure at such time.
     “Revolving Loans” means the loans provided for in Section 2.1.1 hereof.
     “S&P” means Standard & Poor’s Ratings Group and any successor thereto that
is a nationally-recognized rating agency.
     “Stockholders’ Equity” means, as of the time of any determination thereof
is to be made, (a) shareholders’ equity of the Borrower and its consolidated
Subsidiaries determined in accordance with GAAP, plus (b) the absolute
cumulative amount by which such shareholders’ equity shall have been reduced by
reason of non-cash write downs of oil and gas assets from time to time after the
Effective Date and (c) either plus the absolute amount by which such
shareholders’ equity shall have been reduced by reason of any non-cash
accumulated comprehensive loss or minus the absolute amount by which such
shareholders’ equity shall have been increased by reason of any non-cash
accumulated comprehensive gain, in either case from changes in fair value of
hedges, net of tax, resulting from the requirements of FAS 133.
     “Subsidiary” means any subsidiary of the Borrower.
     “subsidiary” means, with respect to any Person, (a) any corporation,
limited liability company or other business entity of which more than 50% of the
outstanding equity interests having ordinary voting power to elect a majority of
the board of directors (or persons performing similar functions) of such
corporation, limited liability company or other business entity (irrespective of
whether at the time equity interests of any other class or classes of such
corporation, limited liability company or other business entity shall or might
have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned by such Person, by such Person and one or more
other Subsidiaries of such Person, or by one or more other Subsidiaries of such
Person and (b) any partnership of which such Person, such Person and one or more
other Subsidiaries of such Person, or one or more other Subsidiaries of such
Person holds more than 50% of the outstanding general partner interests.
     “Swingline Exposure” means, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Percentage of the total Swingline Exposure at
such time.
     “Swingline Lender” means JPMCB, in its capacity as lender of Swingline
Loans hereunder.
     “Swingline Loan” means the loans provided for in Section 2.1.2 hereof.

Page 16



--------------------------------------------------------------------------------



 



     “Syndication Agent” is defined in the preamble.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
     “Total Commitment” means the aggregate of all the Lenders’ Commitments.
     “Total Debt to Capitalization Ratio” means the ratio of (a) Debt to (b)
Capitalization.
     “Type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a Eurodollar Loan.
     “United States” or “U.S.” means the United States of America, its fifty
States and the District of Columbia.
     “USA Patriot Act” means Title III of Pub. L. 107-56 (signed into law
October 26, 2001), as amended, reformed or otherwise modified from time to time.
     “Welfare Plan” means a “welfare plan”, as such term is defined in section
3(1) of ERISA.
     SECTION 1.2 Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in the Disclosure Schedule and in each
Borrowing Request, Continuation/Conversion Notice, notice and other
communication delivered from time to time in connection with this Agreement or
any other Loan Document.
     SECTION 1.3 Cross-References. Unless otherwise specified, references in
this Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.
     SECTION 1.4 Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used herein or in any other Loan Document shall
be interpreted, all accounting determinations and computations hereunder or
thereunder (including under Section 7.2.3) shall be made, and all financial
statements required to be delivered hereunder or thereunder shall be prepared in
accordance with, those generally accepted accounting principles (“GAAP”) applied
in the preparation of the financial statements referred to in Section 6.5.
ARTICLE II
THE FACILITY AND BORROWING PROCEDURES
     SECTION 2.1 Facility. The Lenders grant to the Borrower a credit facility
(the “Facility”) pursuant to which, and upon the terms and subject to the
conditions herein set out and provided that no Default or Event of Default has
occurred and is continuing from time to time on any Business Day, (a) each
Lender severally agrees (i) to make Revolving Loans in U.S. Dollars to the
Borrower equal to such Lender’s Percentage of the aggregate amount of Revolving
Loans

Page 17



--------------------------------------------------------------------------------



 



requested by the Borrower to be made on such day, (ii) to participate in Letters
of Credit, and (iii) to participate in Swingline Loans, and (b) the Swingline
Lender agrees to make Swingline Loans in U.S. Dollars to the Borrower equal to
the aggregate amount of Swingline Loans requested by the Borrower to be made on
such day.
          SECTION 2.1.1 Revolving Loans. From time to time during the
Availability Period, each Lender shall make Revolving Loans under this Section
to the Borrower in an aggregate principal amount at any one time outstanding up
to but not exceeding such Lender’s Commitment; provided, however, that at no
time shall the aggregate amount of the Revolving Credit Exposure of such Lender
exceed the Lender’s Commitment. Subject to the conditions herein, any such
Revolving Loan repaid prior to the Maturity Date may be reborrowed pursuant to
the terms of this Agreement.
          SECTION 2.1.2 Swingline Loans. Subject to the terms and conditions set
forth herein, the Swingline Lender shall make Swingline Loans under this Section
to the Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$500,000,000 or (ii) the sum of the total Revolving Credit Exposures exceeding
the total Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the conditions herein, any such Swingline Loan
repaid prior to the Maturity Date may be reborrowed pursuant to the terms of
this Agreement.
          SECTION 2.1.3 Availability of Facility. No Lender shall be permitted
or required to make (i) any Loan if, after giving effect thereto, the aggregate
amount of the Revolving Credit Exposures of all Lenders would exceed the
Commitment Amount, or (ii) any Loan if, after giving effect thereto, the
aggregate amount of the Revolving Credit Exposure of such Lender would exceed
the Lender’s Commitment.
     SECTION 2.2 Mandatory Reductions of Commitment Amount. The Commitment of
each Lender shall be reduced automatically to zero ($0) on the Maturity Date
applicable to such Lender.
     SECTION 2.3 Voluntary Reduction of Commitment Amount. The Borrower may,
from time to time on any Business Day occurring after the Effective Date,
voluntarily reduce the amount of the Commitment Amount; provided, however, that
all such reductions shall require at least three Business Days’ prior notice to
the Administrative Agent and be permanent, and any partial reduction of the
Commitment Amount shall be in a minimum amount of $10,000,000 and in an integral
multiple of $1,000,000; and provided further that the Borrower shall not reduce
the Commitment Amount if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 3.1, the aggregate amount of the Revolving
Credit Exposures of all Lenders will exceed the Total Commitments.
     SECTION 2.4 Base Rate Loans; Eurodollar Loans; Swingline Loans. Subject to
the terms and conditions set forth in Article V, (a) each Revolving Loan shall
be either a Eurodollar Loan or a Base Rate Loan as the Borrower may request, it
being understood that Revolving Loans made to the Borrower on any date may be
either Eurodollar Loans or Base Rate Loans or

Page 18



--------------------------------------------------------------------------------



 



a combination thereof and (b) each Swingline Loan shall be either a Base Rate
Loan or an ASK Rate Loan as the Borrower may request, it being understood that
Swingline Loans made to the Borrower on any date may be either Base Rate Loans
or ASK Rate Loans or a combination thereof. As to any Eurodollar Loan, each
Lender may, if it so elects, fulfill its commitment to make such Eurodollar Loan
by causing its Eurodollar Office to make such Eurodollar Loan; provided,
however, that in such event the obligation of the Borrower to repay such
Eurodollar Loan nevertheless shall be to such Lender and shall be deemed to be
held by such Lender for the account of such Eurodollar Office.
     SECTION 2.5 Borrowing Procedures for Loans. The Borrower shall give the
Administrative Agent prior written or telegraphic notice pursuant to a Borrowing
Request (in substantially the form of Exhibit 2.5 hereto) of each proposed
Borrowing or continuation, and as to whether such Borrowing or continuation is
to be of Base Rate Loans or Eurodollar Loans, as follows:
          SECTION 2.5.1 Base Rate Loans. The Administrative Agent shall receive
written or telegraphic notice from the Borrower on or before 2:00 p.m. Central
time one (1) Business Day prior to the date of the Borrowing of a Base Rate Loan
(provided that any such notice of the Borrowing of a Base Rate Loan to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.11(e) may
be given not later than 10:00 a.m., Central time, on the date of the proposed
Borrowing) and the amount of such Borrowing (which shall be in a minimum amount
of $5,000,000 and an integral multiple of $1,000,000 unless such Borrowing is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.11(e)), and the Administrative Agent shall advise each Lender thereof
promptly thereafter. Not later than 11:00 a.m., Central time, on the date
specified in such notice for such Borrowing, each Lender shall provide to the
Administrative Agent at the Payment Office, same day or immediately available
funds covering such Lender’s Percentage of the requested Base Rate Loan. Upon
fulfillment of the applicable conditions set forth in Article V with respect to
such Base Rate Loan, the Administrative Agent shall make available to the
Borrower the proceeds of each Base Rate Loan (to the extent received from the
Lenders) by wire transfer of such proceeds to such account(s) as the Borrower
shall have specified in the Borrowing Request.
          SECTION 2.5.2 Eurodollar Loans. The Administrative Agent shall receive
written or telegraphic notice pursuant to a Borrowing Request from the Borrower
on or before 2:00 p.m. Central time, at least three (3) Business Days prior to
the date requested for each proposed Borrowing or continuation of a Eurodollar
Loan, of the date of such Borrowing or continuation, as the case may be, the
amount of such Borrowing or continuation, as the case may be (which shall be in
a minimum amount of $5,000,000 and an integral multiple of $1,000,000), and the
duration of the initial Eurodollar Interest Period with respect thereto, and the
Administrative Agent shall advise each Lender thereof promptly thereafter. Not
later than 10:00 a.m., Central time, on the date specified in such notice for
such Borrowing, each Lender shall provide to the Administrative Agent at the
Payment Office, same day or immediately available funds covering such Lender’s
Percentage of the requested Eurodollar Loan. Upon fulfillment of the applicable
conditions set forth in Article V with respect to such Eurodollar Loan, the
Administrative Agent shall make available to the Borrower the proceeds of each
Eurodollar Loan (to the extent received from the Lenders) by wire transfer of
such proceeds to such account(s) as the Borrower shall have specified in the
Borrowing Request.

Page 19



--------------------------------------------------------------------------------



 



          SECTION 2.5.3 Swingline Loans.
          (a) The Administrative Agent shall receive written or telegraphic
notice from the Borrower on or before 2:00 p.m. Central time on the day of the
proposed Swingline Loan and the amount of such Borrowing (which shall be in a
minimum amount of $5,000,000 and an integral multiple of $1,000,000), and the
Administrative Agent shall advise the Swingline Lender thereof promptly
thereafter. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day), the amount of the requested
Swingline Loan and whether the Swingline Loan will be a Base Rate Loan or a ASK
Rate Loan. Not later than 3:00 p.m., Central time, on the date specified in such
notice for such Borrowing, the Swingline Lender shall provide to the
Administrative Agent at the Payment Office, same day or immediately available
funds covering the requested Swingline Loan. Upon fulfillment of the applicable
conditions set forth in Article V with respect to such Swingline Loan, the
Administrative Agent shall make available to the Borrower the proceeds of such
Swingline Loan (to the extent received from the Swingline Lender) by wire
transfer of such proceeds to such account(s) as the Borrower shall have
specified in the Borrowing Request.
          (b) The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., Central time, on any Business
Day require the Lenders to acquire participations on such Business Day in all or
a portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Lender, specifying in such notice such Lender’s Percentage of such
Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by providing to the
Administrative Agent at the Payment Office, same day or immediately available
funds covering such Lender’s Percentage of such Swingline Loan or Loans.
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders. The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

Page 20



--------------------------------------------------------------------------------



 



     SECTION 2.6 Continuation and Conversion Elections. By delivering a
Continuation/Conversion Notice to the Administrative Agent on or before 2:00
p.m., Central time, on a Business Day, the Borrower may from time to time
irrevocably elect, on not less than three (3) nor more than five (5) Business
Days’ notice that all, or any portion in an aggregate minimum amount of
$5,000,000 and an integral multiple of $1,000,000 of any Borrowings be, (i) in
the case of Base Rate Loans, converted into Eurodollar Loans, or (ii) in the
case of Eurodollar Loans, be converted into a Base Rate Loan or continued as a
Eurodollar Loan of such Type (in the absence of delivery of a
Continuation/Conversion Notice with respect to any Eurodollar Loan at least
three (3) Business Days before the last day of the then current Interest Period
with respect thereto, such Eurodollar Loan shall, on such last day,
automatically convert to a Base Rate Loan); provided, however, that (i) each
such conversion or continuation shall be pro rated among the applicable
outstanding Loans of all Lenders, and (ii) no portion of the outstanding
principal amount of any Loans may be continued as, or be converted into,
Eurodollar Loans when any Event of Default has occurred and is continuing. This
Section shall not apply to Swingline Loans or Borrowings, which may not be
converted or continued.
     SECTION 2.7 Funding. Each Lender may, if it so elects, fulfill its
obligation to make, continue or convert Eurodollar Loans hereunder by causing
one of its foreign branches or Affiliates (or an international banking facility
created by such Lender) to make or maintain such Eurodollar Loan; provided,
however, that such Eurodollar Loan shall nonetheless be deemed to have been made
and to be held by such Lender, and the obligation of the Borrower to repay such
Eurodollar Loan shall nevertheless be to such Lender for the account of such
foreign branch, Affiliate or international banking facility. In addition, the
Borrower hereby consents and agrees that, for purposes of any determination to
be made for purposes of Sections 4.1, 4.2, 4.3 or 4.4, it shall be conclusively
assumed that each Lender elected to fund all Eurodollar Loans by purchasing, as
the case may be, Dollar deposits in its Eurodollar Office’s interbank eurodollar
market.
     SECTION 2.8 Repayment of Loans; Evidence of Debt.
          (a) The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date.
          (b) The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier to occur of (i) the
Maturity Date and (ii) the date which is 15 days after such Swingline Loan was
made; provided that on each date that a Borrowing of Revolving Loans is made,
the Borrower shall repay all Swingline Loans then outstanding.
          (c) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (d) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder and the Interest Period
applicable thereto, if any, (ii)

Page 21



--------------------------------------------------------------------------------



 



the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder and (iii) the amount of any
sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.
          (e) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (f) Any Lender may request that Loans made by it be evidenced by a
promissory note, in substantially the form attached as Exhibit 2.8 hereto. In
such event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to
Section 10.10.1) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).
     SECTION 2.9 Increase in Commitments.
          (a) Subject to the terms and conditions set forth herein, the Borrower
shall have the right, without the consent of the Lenders, the Administrative
Agent or the Issuing Banks, to cause from time to time an increase in the total
amount of the Commitments (a “Commitment Increase”) by adding to this Agreement
one or more additional financial institutions that are not already Lenders
hereunder and that are reasonably satisfactory to the Administrative Agent and
the Issuing Banks (each a “CI Lender”) or by allowing one or more existing
Lenders to increase their respective Commitments; provided, however, that (i) no
Event of Default shall have occurred which is continuing, (ii) no such
Commitment Increase shall cause the total amount of the Commitments to exceed
$4,000,000,000, (iii) no Lender’s Commitment shall be increased without such
Lender’s prior written consent (which consent may be given or withheld in such
Lender’s sole and absolute discretion) and (iv) if, on the effective date of
such increase, any Loans have been funded, then the Borrower shall be obligated
to pay any breakage fees or costs in connection with the reallocation of such
outstanding Loans.
          (b) Any Commitment Increase must be requested by written notice from
the Borrower to the Administrative Agent (a “Notice of Commitment Increase”) in
the form of Exhibit 2.9 hereto. The Administrative Agent shall give prompt
notice to each Issuing Bank of its receipt of a Notice of Commitment Increase.
Once the Notice of Commitment Increase is fully-executed, such notice and such
Commitment Increase shall be effective on the proposed effective date set forth
in such notice or on another date agreed to by the Administrative Agent and the
Borrower (such date referred to as the “Commitment Increase Effective Date”).
          (c) On each Commitment Increase Effective Date, to the extent that
there are Loans outstanding as of such date, (i) each CI Lender shall, by wire
transfer of immediately available funds, deliver to the Administrative Agent
such CI Lender’s New Funds Amount,

Page 22



--------------------------------------------------------------------------------



 



which amount, for each such CI Lender, shall constitute Loans made by such CI
Lender to the Borrower pursuant to this Agreement on such Commitment Increase
Effective Date, (ii) the Administrative Agent shall, by wire transfer of
immediately available funds, pay to each then Reducing Percentage Lender its
Reduction Amount, which amount, for each such Reducing Percentage Lender, shall
constitute a prepayment by the Borrower pursuant to Section 2.3, ratably in
accordance with the respective principal amounts thereof, of the principal
amounts of all then outstanding Loans of such Reducing Percentage Lender, and
(iii) the Borrower shall be responsible to pay to each Lender any breakage fees
or costs in connection with the reallocation of any outstanding Loans.
          (d) For purposes of this Section, the following defined terms shall
have the following meanings: (1) “New Funds Amount” means the amount equal to
the product of a Lender’s increased Commitment or a CI Lender’s Commitment (as
applicable) represented as a percentage of the total amount of the Commitments
after giving effect to the Commitment Increase, times the aggregate principal
amount of the outstanding Loans immediately prior to giving effect to the
Commitment Increase, if any, as of a Commitment Increase Effective Date (without
regard to any increase in the aggregate principal amount of Loans as a result of
borrowings made after giving effect to the Commitment Increase on such
Commitment Increase Effective Date); (2) “Reducing Percentage Lender” means each
then existing Lender immediately prior to giving effect to the Commitment
Increase that does not increase its respective Commitment as a result of the
Commitment Increase and whose relative percentage of the total amount of the
Commitments shall be reduced after giving effect to such Commitment Increase;
and (3) “Reduction Amount” means the amount by which a Reducing Percentage
Lender’s outstanding Loans decrease as of a Commitment Increase Effective Date
(without regard to the effect of any borrowings made on such Commitment Increase
Effective Date after giving effect to the Commitment Increase).
          (e) Each Commitment Increase shall become effective on its Commitment
Increase Effective Date and upon such effectiveness (i) the Administrative Agent
shall record in its records the CI Lender’s information as provided in the
Notice of Commitment Increase and pursuant to an Administrative Questionnaire in
form satisfactory to the Administrative Agent that shall be executed and
delivered by each CI Lender to the Administrative Agent on or before the
Commitment Increase Effective Date, (ii) Schedule II hereof shall be amended and
restated to set forth all Lenders (including any CI Lenders) that will be
Lenders hereunder after giving effect to such Commitment Increase (which shall
be set forth in Annex Ito the applicable Notice of Commitment Increase) and the
Administrative Agent shall distribute to each Lender (including each CI Lender)
a copy of such amended and restated Schedule II, and (iii) each CI Lender
identified on the Notice of Commitment Increase for such Commitment Increase
shall be a “Lender” for all purposes under this Agreement.
     SECTION 2.10 Extension of Maturity Date.
          (a) Not earlier than 90 days prior to, nor later than 30 days prior
to, each anniversary of the Closing Date (provided, that the Borrower may not
exercise such right more than twice), the Borrower may, upon notice to the
Administrative Agent (who shall promptly notify the Lenders), request a one-year
extension of the Maturity Date then in effect (“Extension Request”). Within
15 days of delivery of such Extension Request, each Lender shall notify the

Page 23



--------------------------------------------------------------------------------



 



Administrative Agent and the Borrower whether or not it consents to such
Extension Request (which consent may be given or withheld in such Lender’s sole
and absolute discretion). Any Lender with a then effective Commitment may
consent to an Extension Request irrespective of whether such Lender previously
had not been a Consenting Lender (as defined below) with respect to a previous
Extension Request (a “Non-Consenting Lender”). Any Lender not responding within
the above specified time period shall be deemed not to have consented to such
Extension Request. The Administrative Agent shall promptly notify the Borrower
and the Lenders of the Lenders’ responses.
          (b) The Maturity Date shall be extended only if the Required Lenders
(calculated excluding any Defaulting Lender and prior to giving effect to any
replacements of Lenders permitted herein) (the “Consenting Lenders”) have
consented to the Extension Request. For each such Extension Request, if so
approved, (i) the Maturity Date, as to Consenting Lenders (irrespective of
whether such Lender previously had been a Non-Consenting Lender), shall be
extended to the same date in the following year after giving effect to any prior
extensions (such existing Maturity Date being the “Extension Effective Date”),
and (ii) the Maturity Date, as to any Non-Consenting Lender, shall remain the
Maturity Date in effect for such Non-Consenting Lender prior to the Extension
Effective Date. With respect to any previously Non-Consenting Lender who is a
Consenting Lender with respect to a current Extension Request, by giving its
consent, such Consenting Lender shall be approving an extension of more than one
year. Non-Consenting Lenders shall remain Lenders until the Maturity Date
applicable to such Lender at which time (and irrespective of the pro rata
requirements under Sections 4.8 and 4.9 hereof) the Borrower shall repay all
Loans owing to such Lender. The Administrative Agent and the Borrower shall
promptly confirm to the Lenders such extension of the Maturity Date, specifying
the date of such confirmation (the “Extension Confirmation Date”), the Extension
Effective Date, and the extended Maturity Date with respect to the Consenting
Lenders. As a condition precedent to such extension, the Borrower shall deliver
to the Administrative Agent a certificate of the Borrower dated as of the
Extension Confirmation Date signed by an Authorized Officer of the Borrower
certifying that, (i) before and after giving effect to such extension, the
representations and warranties contained in Article VI made by it are true and
correct on and as of the Extension Confirmation Date, except to the extent that
such representations and warranties specifically refer to an earlier date,
(ii) before and after giving effect to such extension no Default exists or will
exist as of the Extension Confirmation Date, and (iii) no Material Adverse
Effect has occurred through the Extension Confirmation Date.
     SECTION 2.11 Letters of Credit.
          (a) General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account, in a
form reasonably acceptable to the applicable Issuing Bank, at any time and from
time to time during the Availability Period; provided that no Letter of Credit
shall be issued if (i) the aggregate LC Exposure would exceed $500,000,000 or
(ii) the total Revolving Credit Exposures would exceed the Total Commitment. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the applicable Issuing Bank relating to any Letter of Credit,
the terms and conditions of this Agreement shall control.

Page 24



--------------------------------------------------------------------------------



 



          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
such Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Borrower also shall submit a letter of credit application on such Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension the aggregate amount of the Revolving
Credit Exposures of all Lenders shall not exceed the total Commitments. Each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in Section 5.2.1.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit, provided that any Letter of Credit may
provide for the renewal thereof for additional one year periods (which shall in
no event extend beyond the date referred to in clause (ii) hereof) and (ii) the
date that is five Business Days prior to the then effective Maturity Date.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Percentage
of the aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of such Issuing Bank, such Lender’s Percentage of each LC Disbursement made by
such Issuing Bank and not reimbursed by the Borrower on the date due as provided
in paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If an Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon,

Page 25



--------------------------------------------------------------------------------



 



Central time, on the date that such LC Disbursement is made, if the Borrower
shall have received notice of such LC Disbursement prior to 10:00 a.m., Central
time, on such date, or, if such notice has not been received by the Borrower
prior to such time on such date, then not later than 12:00 noon, Central time,
on (i) the Business Day that the Borrower receives such notice, if such notice
is received prior to 10:00 a.m., Central time, on the day of receipt, or
(ii) the Business Day immediately following the day that the Borrower receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided that the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.5.1 that such payment be
financed with a Base Rate Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Borrowing. If the Borrower fails to make such payment
when due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Percentage of the payment then
due from the Borrower, in the same manner as provided with respect to Revolving
Loans made by such Lender, and the Administrative Agent shall promptly pay to
such Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to such Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse such Issuing Bank for any LC
Disbursement (other than the funding of Base Rate Loans pursuant to
Section 2.5.1 as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.
          (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in

Page 26



--------------------------------------------------------------------------------



 



respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
          (g) Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Such Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.
          (h) Interim Interest. If an Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to Base Rate Loans; provided
that, if the Borrower fails to reimburse such LC Disbursement when due pursuant
to paragraph (e) of this Section, then Section 3.2.2 shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.
          (i) Replacement of the Issuing Bank. Any Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement of an Issuing Bank. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.3.3. From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of such
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

Page 27



--------------------------------------------------------------------------------



 



          (j) Cash Collateralization. If the Obligations have become immediately
due and payable pursuant to Article VIII, on the Business Day that the Borrower
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall Cash
Collateralize the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to Cash Collateralize such
amounts shall become effective immediately, and such Cash Collateral shall
become immediately due and payable, without demand or other notice of any kind,
upon the Obligations having become immediately due and payable as a result of an
Event of Default with respect to the Borrower described in Section 8.1.9. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of Cash Collateral, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits of Cash Collateral shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Cash Collateral shall be applied by the Administrative Agent to
reimburse the Issuing Banks for LC Disbursements for which they have not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 50% of the total
LC Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement.
     SECTION 2.12 Foreign Borrowers.
          SECTION 2.12.1 Subject to the terms and conditions set forth herein,
the Borrower shall have the right, from time to time, with the prior consent of
the Administrative Agent, to request that one or more Lenders allocate any
portion of the then-available Total Commitments (each such allocation being a
“Foreign Borrower Sub-Facility”) to one or more of its Subsidiaries as a Foreign
Borrower. Each Lender may chose to participate or not participate in a Foreign
Borrower Sub-Facility in its sole discretion. Each Lender electing to
participate in a Foreign Borrower Sub-Facility may further chose to participate
through branches or Affiliates located in the jurisdiction in which the Foreign
Borrower is located. Participation in the Foreign Borrower Sub-Facility need not
be ratable and to the extent a Lender elects to participate in a Foreign
Borrower Sub-Facility when all other Lenders are not participating in such
Foreign Borrower Sub-Facility, the obligation of such Lender to make Loans and
participate in Letter of Credit issued for the Borrower and all other Foreign
Borrowers shall be adjusted accordingly so that its total Revolving Credit
Exposures does not exceed its Commitment. The provisions of Article IV shall
apply mutatis mutandis to any obligation of a Lender to make Loans to or
participate in Letters of Credit issued for the account of a Foreign Borrower.
          (a) Upon the execution and delivery by any Foreign Borrower of a
supplement to this Agreement, in substantially the form of Exhibit 2.12 hereto
(an “Agreement Supplement”) with such changes and modifications thereto as may
be required by the laws of any applicable foreign jurisdiction, such Person
shall be referred to as a “Foreign Borrower” and shall be and become a Foreign
Borrower, and each reference in this Agreement to a “Foreign

Page 28



--------------------------------------------------------------------------------



 



Borrower” shall also mean and be a reference to such Foreign Borrower and each
reference in any other Loan Document to a “Foreign Borrower” shall also mean and
be a reference to such Foreign Borrower. In no event shall the Administrative
Agent, the Lenders and the Issuing Banks be obligated to make Loans to a Foreign
Borrower or issue Letters of Credit for the account of any such Foreign Borrower
without receiving, at least 5 Business Days prior to the Agreement Supplement,
all documentation and other information relating to such Foreign Borrower
requested by them for purposes of ensuring compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the U.S.
Patriot Act.
          (b) A borrowing by a Foreign Borrower shall only be in U.S. Dollars
and no Letter of Credit shall be issued on account of any Foreign Borrower in
any currency other than U.S. Dollars.
          SECTION 2.12.2 The obligation of any Lender to make any Loan to, or
any Issuing Bank to issue any Letter of Credit for the account of, each Foreign
Borrower following its designation as a Foreign Borrower hereunder is subject to
the following:
          (a) The Administrative Agent (or its counsel) shall have received a
counterpart of the Agreement Supplement signed on behalf of such Borrower, in
substantially the form of Exhibit 2.12 hereto.
          (b) The Administrative Agent shall have received, on behalf of itself,
the Lenders and each Issuing Bank, a fully executed, irrevocable, unconditional
payment guarantee by the Borrower of all obligations of such Foreign Borrower
under this Agreement and its Agreement Supplement.
          (c) The Administrative Agent shall have received, on behalf of itself,
the Lenders and each Issuing Bank, corporate documents, resolutions and other
items required under Sections 5.1.2 and 5.1.3 and favorable legal opinions,
dated as of the date of such Agreement Supplement, relating to the guarantee by
the Borrower and obligations of such Foreign Borrower as otherwise described in
Section 5.1.4.
          (d) In connection with any Loan to, any Letter of Credit issued for
the account of, each Foreign Borrower, the conditions set forth in Section 5.2
shall be satisfied.
          SECTION 2.12.3 The Borrower shall have the right to cause any Foreign
Borrower to cease to be a Foreign Borrower, provided, that the Borrower gives
not less than[five (5)] Business Days’ notice to the Administrative Agent and
has repaid (or caused such Foreign Borrower to repay) all obligations of such
Foreign Borrower.
     SECTION 2.13 Defaulting Lenders.
     Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:
          (a) Facility fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 3.3.1;

Page 29



--------------------------------------------------------------------------------



 



          (b) the Commitment of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 10.01), provided that any waiver, amendment or modification that
(x) reduces the amounts of any fees payable hereunder or the amount of principal
of or the rate at which interest is payable on the Loans, (y) increases the
Defaulting Lender’s Commitment or (z) extends the dates fixed for payments of
principal or interest on the Loans shall require the approval or consent of such
Defaulting Lender;
          (c) if any LC Exposure exist at the time a Lender becomes a Defaulting
Lender then:

  (i)   all or any part of such LC Exposure shall be reallocated ratably among
the non-Defaulting Lenders in accordance with their respective Commitment
Percentages (determined without regard to such Defaulting Lender’s Commitment
Percentage) and this obligation to reallocate shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to reallocation that any non-Defaulting Lender may have
or have had against an Issuing Bank, the Borrower or any other Lender (including
the Defaulting Lender); provided that such LC Exposure shall be reallocated
among the non-Defaulting Lenders only to the extent that (x) the sum of all
non-Defaulting Lenders’ Loans and all non-Defaulting Lenders’ LC Exposure plus
such Defaulting Lender’s LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments, (y) the sum of each non-Defaulting Lender’s
Loans and such non-Defaulting Lender’s LC Exposure plus its reallocated share of
such Defaulting Lender’s LC Exposure does not exceed such non-Defaulting
Lender’s Commitment and (z) the conditions set forth in Section 5.2 are
satisfied at such time;     (ii)   if the reallocation described in clause (i)
above cannot, or can only partially, be effected, the Borrower shall, within one
Business Day following notice by the Administrative Agent, Cash Collateralize
such Defaulting Lender’s LC Exposure (determined after giving effect to any
partial reallocation pursuant to clause (i) above and any Cash Collateral
provided by such Defaulting Lender) in accordance with procedures set forth in
Section 2.11(j) for so long as such LC Exposure are outstanding;     (iii)   if
the Borrower Cash Collateralizes any portion of such Defaulting Lender’s LC
Exposure pursuant to this Section 2.13(c), the Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 3.3.3 with respect to
such Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s
LC Exposure is Cash Collateralized;

Page 30



--------------------------------------------------------------------------------



 



  (iv)   if the LC Exposure of the non-Defaulting Lenders are reallocated
pursuant to this Section 2.13(c), then the fees payable to the Lenders pursuant
to Section 3.3.3 shall be adjusted in accordance with such non-Defaulting
Lenders’ Commitment Percentages; and     (v)   to the extent that any Defaulting
Lender’s LC Exposure are neither Cash Collateralized nor reallocated pursuant to
Section 2.13(c), then, without prejudice to any rights or remedies of an Issuing
Bank or any Lender hereunder, the portion of Letter of Credit fees payable under
Section 3.3.3 corresponding to such Defaulting Lender’s LC Exposure that are
neither so Cash Collateralized nor reallocated shall be payable to an Issuing
Bank until such LC Exposure are Cash Collateralized and/or reallocated;

          (d) so long as any Lender is a Defaulting Lender, an Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or Cash Collateral that will be
provided by the Borrower or such Defaulting Lender in accordance with
Section 2.13(c), and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.13(c)(i) (and Defaulting Lenders shall not
participate therein); and
          (e) any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender) shall, to the extent
permitted by applicable law, in lieu of being distributed to such Defaulting
Lender, be retained by the Administrative Agent in a segregated account and,
subject to any applicable requirements of law, be applied at such time or times
as may be determined by the Administrative Agent (i) first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder; (ii) second, to the payment of any amounts owing by such Defaulting
Lender to any Issuing Bank hereunder, (iii) third, to the funding of any Loan or
the funding or Cash Collateralization of any participating interest in any
Letter of Credit in respect of which such Defaulting Lender has failed to fund
its portion thereof as required by this Agreement, (iv) fourth, if so determined
by the Administrative Agent and the Borrower, held in such account as Cash
Collateral for future funding obligations of the Defaulting Lender under this
Agreement, (v) fifth, pro rata, to the payment of any amounts owing to the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement, (vi) sixth,
so long as no Event of Default then exists, to the payment of any amounts owing
to the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement and
(vii) seventh, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is (x) a prepayment of the
principal amount of any Loans or reimbursement obligations in respect of Letter
of Credit Disbursements of which a Defaulting Lender has not funded its
participation obligations and (y) made at a time when the conditions set forth
in Section 5.2 are satisfied or waived, such payment shall be applied solely to
prepay the Loans of, and reimbursement obligations owed to, all non-Defaulting
Lenders pro rata prior to being

Page 31



--------------------------------------------------------------------------------



 



applied to the prepayment of any Loans, or reimbursements obligations owed to,
any Defaulting Lender.
          (f) In the event that the Administrative Agent, the Borrower and an
Issuing Bank each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be Defaulting Lender, then the LC Exposure of
the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as necessary in order for such Lender to hold such Loans in
accordance with its Commitment Percentage; provided that no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
ARTICLE III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
     SECTION 3.1 Repayments and Prepayments. The Borrower shall repay in full
the unpaid principal amount of each Loan on the Maturity Date. Prior thereto,
the Borrower
          (a) may, from time to time on any Business Day, make a voluntary
prepayment, in whole or in part, of the outstanding principal amount of any
Loans; provided, however, that (i) any such prepayment shall be applied to the
Lenders among Loans having the same Type and, if applicable, having the same
Interest Period; (ii) all such voluntary prepayments of Revolving Loans shall
require at least three Business Days’ prior written notice to the Administrative
Agent; (iii) all such voluntary prepayments of Swingline Loans shall be
permitted on the same day as written notice is received by the Administrative
Agent and the Swingline Lender; and (iv) except in the case of a prepayment
pursuant to Section 3.1(c), all such voluntary partial prepayments shall be in
an minimum amount of $5,000,000 and an integral multiple of $1,000,000;
          (b) shall, immediately upon any acceleration of the Maturity Date
pursuant to Section 8.2 or Section 8.3, repay all Loans unless, pursuant to
Section 8.3, only a portion of all Loans is so accelerated; and
          (c) at any time when the aggregate amount of the Revolving Credit
Exposures of all Lenders exceeds the Commitment Amount then in effect, shall
(i) first, immediately prepay outstanding Loans in an amount equal to such
excess and (ii) second, if after giving effect to the prepayment required in
clause (i) above, the aggregate amount of the Revolving Credit Exposures of all
Lenders still exceeds the Commitment Amount then in effect, immediately Cash
Collateralize such Revolving Credit Exposure in conformity with Section 2.11(j)
in an amount equal to such remaining excess.
     Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4. No voluntary
prepayment of principal of any Loans shall cause a reduction in the Commitments
or the Commitment Amount.

Page 32



--------------------------------------------------------------------------------



 



     SECTION 3.2 Interest Provisions. Interest on the outstanding principal
amount of Loans shall accrue and be payable in accordance with this Section 3.2.
          SECTION 3.2.1 Rates. Pursuant to an appropriately delivered Borrowing
Request or Continuation/Conversion Notice, the Borrower may elect that Loans
comprising a Borrowing accrue interest at a rate per annum: (a) on that portion
maintained from time to time as a Base Rate Loan, equal to the Base Rate plus
the Applicable Margin for Base Rate Loans, if any, from time to time in effect;
(b) on that portion maintained as a Eurodollar Loan, during each Interest Period
applicable thereto, equal to the sum of the Eurodollar Rate for such Interest
Period plus the Applicable Margin for Eurodollar Loans; and (c) on that portion
maintained from time to time as an ASK Rate Loan, equal to the ASK Rate from
time to time in effect plus the Applicable Margin for Eurodollar Loans. All
Eurodollar Borrowings shall bear interest from and including the first day of
the applicable Interest Period to (but not including) the last day of such
Interest Period at the interest rate determined as applicable to such Eurodollar
Borrowing.
          SECTION 3.2.2 Post-Maturity Rates. After the date any principal amount
of any Loan is due and payable (whether on the Maturity Date, upon acceleration
or otherwise), or after any other monetary Obligation, including, without
limitation, the payment of interest, fees or any other amounts under this
Agreement or the other Loan Documents) of the Borrower shall have become due and
payable, the Borrower shall pay, but only to the extent permitted by law,
interest (after as well as before judgment) on such amounts at a rate per annum
equal to the Base Rate plus the Applicable Margin for Base Rate Loans, if any,
plus the Default Margin; provided, however, notwithstanding the foregoing, that
interest for a Eurodollar Loan shall accrue for the then effective Interest
Period at a rate per annum equal to the Eurodollar Rate currently applicable to
such Eurodollar Loan plus the Default Margin.
          SECTION 3.2.3 Payment Dates. Interest accrued on each Borrowing shall
be payable, without duplication on the following dates (each a “Payment Date”):
(a) on the Maturity Date; (b) on the date of any payment or prepayment, in whole
or in part, of principal outstanding on such Loan (including any and all
Swingline Loans) on the amount of such principal prepaid or repaid; (c) with
respect to Base Rate Loans (other than Swingline Loans), on each Quarterly
Payment Date occurring after the Effective Date; (d) with respect to Eurodollar
Borrowings, on the last day of each applicable Interest Period (and, if such
Interest Period shall exceed three months, every three months from the first day
of such Interest Period); (e) with respect to any portion of Base Rate Loans
converted into Eurodollar Loans on a day when interest would not otherwise have
been payable pursuant to clause (c), on the date of such conversion; and (f) on
that portion of any Borrowings the Maturity Date of which is accelerated
pursuant to Section 8.2 or Section 8.3, immediately upon such acceleration.
     SECTION 3.3 Fees. The Borrower agrees to pay the fees set forth in this
Section 3.3. All such fees shall be non-refundable.
          SECTION 3.3.1 Facility Fees. The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a facility fee in an amount
equal to the product of the Applicable Facility Fee Rate times such Lender’s
Commitment during the period from and including the Effective Date to but
excluding the later of the date on which such

Page 33



--------------------------------------------------------------------------------



 



Lender’s Commitment terminates. Accrued facility fees shall be payable in
arrears on each Quarterly Payment Date thereafter and on the Maturity Date.
          SECTION 3.3.2 Fees. The Borrower agrees to pay to the Administrative
Agent for its own account all fees due pursuant to that certain letter, dated
September 21, 2011 between the Borrower, the Administrative Agent and J.P.
Morgan Securities LLC, as amended from time to time (the “Fee Letter”).
          SECTION 3.3.3 Letter of Credit Fees. The Borrower agrees to pay (i) to
the Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Financial Letters of Credit, which shall accrue
at the same Applicable Margin then in effect used to determine the interest rate
applicable to Eurodollar Loans on the average daily amount of such Lender’s LC
Exposure attributable to Financial Letters of Credit (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure; (ii) to the Administrative Agent for the account of each
Lender, a participation fee with respect to Performance Letters of Credit at the
per annum rate set forth below then in effect on the face amount of each such
Performance Letter of Credit, such commission to be shared ratably among the
Lenders having participation interests therein and payable quarterly in arrears
and (iii) to each Issuing Bank a fronting fee which shall accrue at the rate of
.150% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) applicable to
such Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third (3) Business
Day following such last day, commencing on the first such date to occur after
the Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

      Applicable   Performance Letter of Ratings Level   Credit Fee
Level I
  50.000
Level II
  53.750
Level III
  58.750
Level IV
  70.000
Level V
  72.500

     SECTION 3.4 Payment Office. The Borrower shall make all payments to the
Administrative Agent at the Payment Office.

Page 34



--------------------------------------------------------------------------------



 



ARTICLE IV
CERTAIN EURODOLLAR AND OTHER PROVISIONS
     SECTION 4.1 Eurodollar Lending Unlawful. If any Lender shall determine
(which determination shall, upon notice thereof to the Borrower and the Lenders,
be conclusive and binding on the Borrower) that the introduction of or any
change in or in the interpretation of any law makes it unlawful, or any central
bank or other governmental authority asserts that it is unlawful, for such
Lender to make, continue or maintain any Borrowing as, or to convert any
Borrowing into, a Eurodollar Borrowing, the obligations of such Lender to make,
continue, maintain or convert any such Borrowings shall, upon such
determination, forthwith be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist, and all Eurodollar Borrowings of such Lender shall automatically convert
into Base Rate Loans at the end of the then current Interest Periods with
respect thereto or sooner, if required by such law or assertion; provided,
however, that the obligation of such Lender to make, continue, maintain or
convert any such Eurodollar Borrowings shall remain unaffected if such Lender
can designate a different Eurodollar Office for the making, continuance,
maintenance or conversion of Eurodollar Borrowings and such designation will
not, in the sole discretion of such Lender, be otherwise disadvantageous to such
Lender.
     SECTION 4.2 Deposits Unavailable or Eurodollar Interest Rate
Unascertainable. If the Administrative Agent shall have determined that, by
reason of circumstances affecting the Administrative Agent’s relevant market,
adequate means do not exist for ascertaining the interest rate applicable
hereunder to Eurodollar Borrowings, then, upon notice from the Administrative
Agent to the Borrower and the Lenders, the obligations of all Lenders under
Section 2.5.2 and Section 2.6 to make or continue any Borrowings as, or to
convert any Borrowings into, Eurodollar Borrowings shall forthwith be suspended
until the Administrative Agent shall notify the Borrower and the Lenders that
the circumstances causing such suspension no longer exist.
     SECTION 4.3 Increased Eurodollar Borrowing Costs, etc. The Borrower agrees
to reimburse each Lender and Issuing Bank for any increase in the cost to such
Lender or Issuing Bank of, or any reduction in the amount of any sum receivable
by such Lender or Issuing Bank in respect of, making, continuing or maintaining
(or of its obligation to make, continue or maintain) any Borrowings as, or of
converting (or of its obligation to convert) any Borrowings into, Eurodollar
Borrowings or participating in, issuing or maintaining any Letter of Credit.
Such Lender or Issuing Bank shall promptly notify the Administrative Agent and
the Borrower in writing of the occurrence of any such event, such notice to
state, in reasonable detail, the reasons therefor and the additional amount
required fully to compensate such Lender or Issuing Bank for such increased cost
or reduced amount; provided, however, that such Lender or Issuing Bank shall
designate a different Eurodollar Office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the sole
discretion of such Lender or Issuing Bank, be otherwise disadvantageous to such
Lender. Such additional amounts shall be payable by the Borrower directly to
such Lender or Issuing Bank within fifteen days of its receipt of such notice,
and such notice shall be rebuttable presumptive evidence of the amount payable
by the Borrower.
     SECTION 4.4 Funding Losses. In the event any Lender shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits

Page 35



--------------------------------------------------------------------------------



 



or other funds acquired by such Lender to make, continue or maintain any portion
of the principal amount of any Borrowing as, or to convert any portion of the
principal amount of any Borrowing into, a Eurodollar Borrowing) as a result of
(a) any conversion or repayment or prepayment of the principal amount of any
Eurodollar Borrowings on a date other than the scheduled last day of the
Interest Period applicable thereto, whether pursuant to Section 3.1 or
otherwise, (b) any Borrowings not being made as Eurodollar Borrowings in
accordance with the Borrowing Request therefor, (c) any Borrowings not being
continued as, or converted into, Eurodollar Borrowings in accordance with the
Continuation/Conversion Notice, or (d) the assignment of any Eurodollar
Borrowing other than on the last day of the Interest Period applicable thereto
as a result of a request by the Borrower pursuant to Section 4.10, then, upon
the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within fifteen days of its receipt
thereof, pay directly to such Lender such amount as will (in the reasonable
determination of such Lender) reimburse such Lender for such loss or expense.
Such written notice (which shall include calculations in reasonable detail)
shall be rebuttable presumptive evidence of the amount payable by the Borrower.
     SECTION 4.5 Increased Capital Costs. If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any court, central bank, regulator or other
governmental authority affects or would affect the amount of capital required or
expected to be maintained by any Lender or any Issuing Bank or any Person
controlling such party, and such Lender or Issuing Bank determines (in its sole
discretion) that the rate of return on its or such controlling Person’s capital
as a consequence of its Commitments or the Borrowings made by such Lender or
Issuing Bank is reduced to a level below that which such Lender or Issuing Bank
or such controlling Person could have achieved but for the occurrence of any
such circumstance, then, in any such case upon notice from time to time by such
Lender or Issuing Bank to the Borrower, the Borrower shall pay directly to such
Lender or Issuing Bank, within fifteen days, additional amounts sufficient to
compensate such Lender or Issuing Bank or such controlling Person for such
reduction in rate of return; provided, however, that such Lender or Issuing Bank
shall designate a different Domestic or Eurodollar Office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the sole discretion of such Lender or Issuing Bank, be otherwise
disadvantageous to such Lender or Issuing Bank. A statement of such Lender or
Issuing Bank as to any such additional amount or amounts (including calculations
thereof in reasonable detail) shall be rebuttable presumptive evidence of the
amount payable by the Borrower. In determining such amount, such Lender or
Issuing Bank may use any reasonable method of averaging and attribution that it
(in its sole discretion) shall deem applicable. For the purposes of this
Section 4.5, the Dodd Frank Wall Street Reform and Consumer Protection Act,
Basel III and all rules, regulations, orders, requests, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities in connection therewith are deemed to have
been adopted and gone into effect after the date of this Agreement. Failure or
delay on the part of any Lender or Issuing Bank to demand compensation pursuant
to this Section 4.5 shall not constitute a waiver of such Lender’s or Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or Issuing Bank pursuant to this Section 4.5
for any increased costs incurred or reductions suffered more than 90 days prior
to the date that such Lender or Issuing Bank, as the case may be, notifies the
Borrower of the change in law

Page 36



--------------------------------------------------------------------------------



 



giving rise to such increased costs or reductions, and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor (except that, if the
change in law giving rise to such increased costs or reductions is retroactive,
then the 90 day period referred to above shall be extended to include the period
of retroactive effect thereof).
     SECTION 4.6 Taxes.
          SECTION 4.6.1 All payments by the Borrower of principal of, and
interest on, the Borrowings and all other amounts payable hereunder shall be
made free and clear of and without deduction for any Taxes. In the event that
any withholding or deduction from any payment to be made by the Borrower
hereunder is required in respect of any Taxes pursuant to any applicable law,
rule or regulation, then the Borrower will, within fifteen days (a) pay directly
to the relevant authority the full amount required to be so withheld or
deducted; (b) promptly forward to the Administrative Agent an official receipt
or other documentation satisfactory to the Administrative Agent evidencing such
payment to such authority; and (c) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, pay to the Administrative
Agent for the account of each applicable Lender or Issuing Bank such additional
amount or amounts as is necessary to ensure that the net amount actually
received by each Lender and Issuing Bank will equal the full amount such Lender
or Issuing Bank would have received had no such withholding or deduction been
required. A statement of such Lender or Issuing Bank as to any such amount or
amounts (including calculations, in reasonable detail, showing how such Lender
or Issuing Bank computed such amount or amounts) shall be promptly furnished by
such Lender or Issuing Bank to the Borrower and shall be rebuttable presumptive
evidence of such amount or amounts.
          SECTION 4.6.2 If any Indemnified Taxes are directly asserted against
the Administrative Agent, any Lender or any Issuing Bank with respect to any
payment received by the Administrative Agent, such Lender or such Issuing Bank
hereunder, the Administrative Agent, such Lender or such Issuing Bank may pay
such Indemnified Taxes and the Borrower will promptly pay such additional
amounts (including any penalties, interest or expenses) as is necessary in order
that the net amount received by such person after the payment of such
Indemnified Taxes (including any Taxes on such additional amount) shall equal
the amount such person would have received had not such Taxes been asserted;
provided that the Borrower will not be obligated to pay such additional amounts
to the Administrative Agent, such Lender or such Issuing Bank to the extent that
such additional amounts shall have been incurred as a consequence of the
Administrative Agent’s, such Lender’s, or such Issuing Bank’s gross negligence
or willful misconduct, as the case may be.
          SECTION 4.6.3 If the Borrower fails to pay any Indemnified Taxes when
due to the appropriate taxing authority or fails to remit to the Administrative
Agent, for the account of the respective Lenders or Issuing Banks, the required
receipts or other required documentary evidence, the Borrower shall indemnify
such Lenders and Issuing Banks for any incremental Indemnified Taxes, interest
or penalties that may become payable by any Lender or Issuing Bank as a result
of any such failure. For purposes of this Section, a distribution hereunder by
the Administrative Agent, any Lender or any Issuing Bank to or for the account
of any Lender or Issuing Bank shall be deemed a payment by the Borrower.

Page 37



--------------------------------------------------------------------------------



 



          SECTION 4.6.4 (i) Each Lender that is organized under the laws of a
jurisdiction other than the United States shall, prior to the due date of any
payments of the Loans under this Agreement, execute and deliver to the Borrower
and the Administrative Agent, on or about the first scheduled Payment Date in
each Fiscal Year and as otherwise reasonably requested by the Borrower or the
Administrative Agent, one or more (as the Borrower or the Administrative Agent
may reasonably request) United States Internal Revenue Service Form W-8 BEN or
Form W-8 ECI or such other forms or documents (or successor forms or documents),
appropriately completed, as may be applicable to establish the extent, if any,
to which a payment to such Lender is exempt from withholding or deduction of
Taxes, and shall (but only so long as such Lender remains lawfully able to do
so) deliver to the Borrower and the Administrative Agent additional copies of
such forms on or before the date that such forms expire or become obsolete or
after the occurrence of an event requiring a change in the most recent form so
delivered by it and such amendments thereto as may be reasonably requested by
the Borrower or the Administrative Agent, in each case certifying that such
Lender is entitled to benefits under an income tax treaty to which the United
States is a party which reduces the rate of withholding tax on payments of
interest or fees or certifying that the income receivable pursuant to this
Agreement is effectively connected with the conduct of a trade or business in
the United States. If the form provided by a Lender at the time such Lender
first becomes a party to this Agreement indicates a United States withholding
tax rate in excess of zero, withholding tax at such rate shall be considered an
“Excluded Tax”. For any period with respect to which a Lender has failed to
provide the Borrower and the Administrative Agent with the forms required
pursuant to this paragraph, if any (other than if such failure is due to a
change in treaty, law or regulation occurring subsequent to the date on which a
form originally was required to be provided), such Lender shall not be entitled
to indemnification under this Section with respect to Indemnified Taxes imposed
by the United States which Indemnified Taxes would not have been imposed but for
such failure to provide such form.
     (ii) If any Lender or the Administrative Agent is a U.S. Person, such
Lender or Administrative Agent shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of United States Internal Revenue Service Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax.
          SECTION 4.6.5 If the Borrower is required to pay additional amounts to
or for the account of any Lender or Issuing Bank pursuant to this Section, then
such Lender or Issuing Bank will change the jurisdiction of its applicable
Eurodollar or Domestic Office so as to eliminate or reduce any such additional
payment which may thereafter accrue if such change, in the sole discretion of
such Lender or Issuing Bank, is not otherwise disadvantageous to such Lender or
Issuing Bank. No Lender or Issuing Bank shall be entitled to receive any greater
payment under this Section as a result of the designation by such Lender or
Issuing Bank of a different applicable Eurodollar or Domestic Office after the
date hereof, unless such designation is made with the Borrower’s prior written
consent or by reason of the provisions of Sections 4.1, 4.3 or 4.5 requiring
such Lender or Issuing Bank to designate a different applicable Eurodollar or
Domestic Office under certain circumstances or at a time when the circumstances
giving rise to such greater payment did not exist.

Page 38



--------------------------------------------------------------------------------



 



          SECTION 4.6.6 If a payment made to a Lender or Issuing Bank under this
Agreement or any other Loan Document would be subject to U.S. federal
withholding of Taxes imposed by FATCA if such Lender were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender or Issuing
Bank shall deliver to the Borrower and the Administrative Agent, at the time or
times prescribed by law and at such time or times reasonably requested by either
the Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by either the Borrower or
the Administrative Agent, as applicable, as may be necessary for either the
Borrower or the Administrative Agent, as applicable, to comply with its
obligations under FATCA, to determine that such Lender or Issuing Bank has
complied with such Lender’s or Issuing Bank’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.
          SECTION 4.6.7 Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.
          SECTION 4.6.8 If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Sections 4.6, it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 4.6 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant governmental authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 4.6.8 (plus any
penalties, interest or other charges imposed by the relevant governmental
authority) in the event that such indemnified party is required to repay such
refund to such governmental authority. This Section 4.6.8 shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
     SECTION 4.7 Special Fees in Respect of Reserve Requirements. With respect
to Eurodollar Borrowings, the Borrower agrees to pay to each Lender on
appropriate Payment Dates, as additional interest, such amounts as will
compensate such Lender for any cost to such Lender, from time to time, of any
reserve, special deposit, special assessment or similar capital requirements
against assets of, deposits with or for the account of, or credit extended by,
such Lender which are imposed on, or deemed applicable by, such Lender, from
time to time, under or pursuant to (i) any Law, treaty, regulation or directive
now or hereafter in effect (including, without limitation, Regulation D of the
Board of Governors of the Federal Reserve System but excluding any reserve
requirement included in the definition of Eurodollar Rate in Section 1.1),
(ii) any interpretation or application thereof by any governmental authority,
agency or instrumentality charged with the administration thereof or by any
court, central bank or other fiscal, monetary or other authority having
jurisdiction over the Eurodollar Borrowings or the office of such Lender where
its Eurodollar Borrowings are lodged, or (iii) any requirement imposed or
requested by any court, governmental authority, agency or instrumentality or
central

Page 39



--------------------------------------------------------------------------------



 



bank, fiscal, monetary or other authority, whether or not having the force of
law. A written notice as to the amount of any such cost or any change therein
(including calculations, in reasonable detail, showing how such Lender computed
such cost or change) shall be promptly furnished by such Lender to the Borrower
and shall be rebuttable presumptive evidence of such cost or change. The
Borrower will not be responsible for paying any amounts pursuant to this Section
accruing prior to 180 days prior to the receipt by the Borrower of the written
notice referred to in the preceding sentence. Within fifteen (15) days after
such certificate is furnished to the Borrower, the Borrower will pay directly to
such Lender such additional amount or amounts as will compensate such Lender for
such cost or change.
     SECTION 4.8 Payments, Computations, etc.. Unless otherwise expressly
provided, all payments by the Borrower pursuant to this Agreement or any other
Loan Document shall be made by the Borrower to the Administrative Agent for the
pro rata account of the Lenders entitled to receive such payment; provided that
payments with respect to Swingline Loans shall be for the account of the
Swingline Lender unless a Lender has funded its participation in such Swingline
Loan, in which case such payments shall be for the account of the funding
Lender. All such payments required to be made to the Administrative Agent shall
be made, without setoff, deduction or counterclaim, not later than 11:00 a.m.,
Central time, on the date due, in same day or immediately available funds, to
such account as the Administrative Agent shall specify from time to time by
notice to the Borrower. Funds received after that time shall be deemed to have
been received by the Administrative Agent on the next succeeding Business Day.
The Administrative Agent shall promptly remit in same day funds to each Lender
its share, if any, of such payments received by the Administrative Agent for the
account of such Lender. All interest and fees shall be computed on the basis of
the actual number of days (including the first day but excluding the last day)
occurring during the period for which such interest or fee is payable over a
year comprised of 360 days (or, in the case of interest on a Base Rate Loan,
365 days or, if appropriate, 366 days). Whenever any payment to be made shall
otherwise be due on a day which is not a Business Day, such payment shall
(except as otherwise required by clause (c) of the definition of the term
“Interest Period” with respect to Eurodollar Loans) be made on the next
succeeding Business Day and such extension of time shall be included in
computing interest and fees, if any, in connection with such payment.
     SECTION 4.9 Sharing of Payments. If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Loan (other than pursuant to the terms of
Sections 2.10(b), 4.1, 4.3, 4.4, 4.5 and 10.4) or participation in LC
Disbursements or Swingline Loans in excess of its pro rata share of payments
then or therewith obtained by all Lenders, such Lender shall purchase from the
other Lenders such participations in Revolving Loans and participations in LC
Disbursements and Swingline Loans made by them as shall be necessary to cause
such purchasing Lender to share the excess payment or other recovery ratably
with each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Lender,
the purchase shall be rescinded and each Lender which has sold a participation
to the purchasing Lender shall repay to the purchasing Lender the purchase price
to the ratable extent of such recovery together with an amount equal to such
selling Lender’s ratable share (according to the proportion of (a) the amount of
such selling Lender’s required repayment to the purchasing Lender to (b) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered.

Page 40



--------------------------------------------------------------------------------



 



The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section may, to the fullest extent permitted by law,
exercise all its rights of payment with respect to such participation as fully
as if such Lender were the direct creditor of the Borrower in the amount of such
participation. If under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a set off to which this
Section applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders entitled under this Section to share in the benefits of any
recovery on such secured claim.
     SECTION 4.10 Replacement of Lender on Account of Increased Costs,
Eurodollar Lending Unlawful, Reserve Requirements, Taxes, Certain Dissents,
etc.. If (a) any Lender shall claim the inability to make or maintain Eurodollar
Borrowings pursuant to Section 4.1 above, (b) any Lender is owed increased costs
under Section 4.3 or Section 4.5 above, (c) any payment to any Lender by the
Borrower is subject to any withholding tax pursuant to Section 4.6 above,
(d) any Lender is owed any cost or expense pursuant to Section 4.7 above,
(e) any Lender fails to agree to extend the Maturity Date pursuant to
Section 2.10 if the Required Lenders have agreed to do so, (f) any Lender is a
Defaulting Lender, or (g) in connection with any proposed amendment,
modification, waiver or consent with respect to the interest or fees charged
under the Agreement requiring consent of each Lender, the consent of the
Required Lenders shall have been obtained, but the consent of one or more of the
other Lenders whose consent is required shall not have been obtained, then the
Borrower shall have the right, if no Event of Default or Default then exists, to
replace such Lender with another bank or financial institution provided that
(i) if it is not a Lender or an Affiliate thereof, such bank or financial
institution shall be reasonably acceptable to the Administrative Agent and the
Issuing Banks and (ii) such bank or financial institution shall unconditionally
purchase, in accordance with Section 10.10 hereof, all of such Lender’s rights
and obligations under this Agreement and the other Loan Documents and the
appropriate pro rata share of such Lender’s Loans, LC Exposure, obligation to
participate in Swingline Loans and Commitments, without recourse or expense to,
or warranty by, such Lender being replaced for a purchase price equal to the
aggregate outstanding principal amount of the Loans payable to such Lender, plus
any accrued but unpaid interest on such Loans, plus accrued but unpaid fees in
respect of such Lender’s Borrowings and such Lender’s Commitment hereunder to
the date of such purchase on a date therein specified. The Borrower shall be
obligated to pay, simultaneously with such purchase and sale, the increased
costs, amounts, expenses and taxes under Sections 4.1, 4.2, 4.3, 4.5, 4.6, and
4.7 above, any amounts payable under Section 4.4 and all other costs, fees and
expenses payable to such Lender hereunder and under the Loan Documents, to the
date of such purchase as well as all other Obligations due and payable to or for
the benefit of such Lender; provided, that if such bank or financial institution
fails to purchase such rights and obligations, the Borrower shall continue to be
obligated to pay the increased costs, amounts, expenses and taxes under
Sections 4.3, 4.5, 4.6, and 4.7 above to such Lender.
     SECTION 4.11 Maximum Interest. It is the intention of the parties hereto to
conform strictly to applicable usury laws and, anything herein to the contrary
notwithstanding, the obligations of the Borrower to the Administrative Agent and
each Lender under this Agreement shall be subject to the limitation that
payments of interest shall not be required to the extent that receipt thereof
would be contrary to provisions of law applicable to the Administrative Agent or
such Lender limiting rates of interest which may be charged or collected

Page 41



--------------------------------------------------------------------------------



 



by the Administrative Agent or such Lender. Accordingly, if the transactions
contemplated hereby would be usurious under applicable law (including the
Federal and state laws of the United States of America, or of any other
jurisdiction whose laws may be mandatorily applicable) with respect to the
Administrative Agent or a Lender then, in that event, notwithstanding anything
to the contrary in this Agreement, it is agreed as follows: (a) the provisions
of this Section shall govern and control; (b) the aggregate of all consideration
which constitutes interest under applicable law that is contracted for, charged
or received under this Agreement, or under any of the other aforesaid agreements
or otherwise in connection with this Agreement by the Administrative Agent or
such Lender shall under no circumstances exceed the maximum amount of interest
allowed by applicable law (such maximum lawful interest rate, if any, with
respect to such Lender herein called the “Highest Lawful Rate”), and any excess
shall be credited to the Borrower by the Administrative Agent or such Lender
(or, if such consideration shall have been paid in full, such excess refunded to
the Borrower); (c) all sums paid, or agreed to be paid, to the Administrative
Agent or such Lender for the use, forbearance and detention of the Indebtedness
of the Borrower to the Administrative Agent or such Lender hereunder shall, to
the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full term of such Indebtedness until payment in full so
that the actual rate of interest is uniform throughout the full term thereof;
and (d) if at any time the interest provided pursuant to Section 4.1 together
with any other fees payable pursuant to this Agreement and the other Loan
Documents and deemed interest under applicable law, exceeds that amount which
would have accrued at the Highest Lawful Rate, the amount of interest and any
such fees to accrue to the Administrative Agent or such Lender pursuant to this
Agreement shall be limited, notwithstanding anything to the contrary in this
Agreement to that amount which would have accrued at the Highest Lawful Rate,
but any subsequent reductions, as applicable, shall not reduce the interest to
accrue to the Administrative Agent or such Lender pursuant to this Agreement
below the Highest Lawful Rate until the total amount of interest accrued
pursuant to this Agreement and such fees deemed to be interest equals the amount
of interest which would have accrued to the Administrative Agent or such Lender
if a varying rate per annum equal to the interest provided pursuant to
Section 3.2 had at all times been in effect, plus the amount of fees which would
have been received but for the effect of this Section. For purposes of Section
303.201 of the Texas Finance Code, as amended, to the extent, if any, applicable
to the Administrative Agent or a Lender, the Borrower agrees that the Highest
Lawful Rate shall be the “indicated (weekly) rate ceiling” as defined in said
Section, provided that the Administrative Agent or such Lender may also rely, to
the extent permitted by applicable laws, on alternative maximum rates of
interest under other laws applicable to the Administrative Agent or such Lender
if greater. Chapter 346 of the Texas Finance Code (which regulates certain
revolving credit loan accounts and revolving tri-party accounts shall not apply
to this Agreement or the other Loan Documents.
ARTICLE V
CONDITIONS
     SECTION 5.1 Effective Date. This Agreement and the obligations of the
Lenders to fund the initial Borrowing and of any Issuing Bank to issue Letters
of Credit hereunder shall become effective on the date on which each of the
conditions precedent set forth in this Section 5.1 are satisfied or waived in
writing by the Administrative Agent (with the consent of Required Lenders).

Page 42



--------------------------------------------------------------------------------



 



          SECTION 5.1.1 Loan Documents. The Administrative Agent shall have
received from each party hereto either (i) a counterpart of this Agreement and
each other required Loan Document signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and each required Loan Document. In
addition, the Administrative Agent shall have received a promissory note for
each Lender requesting its Loans and Commitments be evidence by a promissory
note at least one (1) Business Day prior to the Closing Date.
          SECTION 5.1.2 Resolutions, etc. The Administrative Agent shall have
received from the Borrower a certificate, dated the Effective Date, of its
Secretary or Assistant Secretary as to (a) resolutions of its Board of Directors
then in full force and effect authorizing the execution, delivery and
performance of this Agreement and each other Loan Document to be executed by it;
and (b) the incumbency and signatures of its Authorized Officers, upon which
certificate each Lender may conclusively rely until it shall have received a
further certificate of the Secretary of the Borrower canceling or amending such
prior certificate.
          SECTION 5.1.3 Organic Documents, etc. The Administrative Agent shall
have received from the Borrower a certificate, dated the Effective Date, of an
Authorized Officer certifying that attached thereto are true, correct and
complete copies of the Organic Documents of the Borrower, together with all
amendments thereto, and a certificate of good standing or equivalent document as
to the Borrower, certified by the appropriate governmental officer in its
jurisdiction of incorporation or formation, as well as any other information
required by Section 326 of the USA Patriot Act or necessary for the
Administrative Agent or any Lender to verify the identity of the Borrower as
required by Section 326 of the USA Patriot Act.
          SECTION 5.1.4 Opinion of Counsel. The Administrative Agent shall have
received a favorable opinion, dated the Effective Date and addressed to the
Administrative Agent and all Lenders, from Thompson & Knight L.L.P., counsel to
the Borrower, substantially in the form of Exhibit 5.1.4 hereto.
          SECTION 5.1.5 Closing Fees, Expenses, etc. The Administrative Agent
shall also have received for its own account, or for the account of the
Arrangers and each Lender, as the case may be, all fees, costs and expenses due
and payable pursuant to Sections 3.3 and 10.3, if then invoiced.
          SECTION 5.1.6 Material Adverse Change; No Default. There shall have
been no material adverse change in the consolidated business, condition
(financial or otherwise), operations, performance or properties of any of the
Borrower and its consolidated Subsidiaries taken as a whole since June 30, 2011,
except as disclosed in Item 5.1.6 (“Material Adverse Change”) of the Disclosure
Schedule. As of the Effective Date, no Default or Event of Default shall have
then occurred and be continuing.
          SECTION 5.1.7 Termination of 2006 Credit Agreement. Termination of all
commitments and payment of all amounts due under that certain Amended and
Restated Credit Agreement, dated as of November 30, 2006 Credit Agreement among
the Borrower, the

Page 43



--------------------------------------------------------------------------------



 



Administrative Agent and others, including, for the avoidance of doubt, each
appendix thereto together with all loan documentation relating thereto.
          SECTION 5.1.8 Other Documents. Such other documents as the
Administrative Agent may have reasonably requested.
     SECTION 5.2 All Borrowings. The obligation of each Lender to fund any
Borrowing (including the initial Borrowing) and of any Issuing Bank to issue,
amend, renew or extend any Letters of Credit hereunder (including any initial
Letter of Credit) shall be subject to the satisfaction of each of the conditions
precedent set forth in this Section.
          SECTION 5.2.1 Compliance with Warranties, No Default, etc. Both before
and after giving effect to any Borrowing, the following statements shall be true
and correct (a) the representations and warranties set forth in Article VI
(other than the representations contained in Sections 6.6 and 6.7) shall be true
and correct with the same effect as if then made (unless stated to relate solely
to an earlier date, in which case such representations and warranties shall be
true and correct as of such earlier date); and (b) no Default or Event of
Default shall have then occurred and be continuing.
          SECTION 5.2.2 Borrowing Request. Each Borrowing and each issuance,
amendment, renewal or extension of a Letter of Credit shall constitute a
representation and warranty by the Borrower that on the date of such Borrowing
(both immediately before and after giving effect to such Borrowing and the
application of the proceeds thereof) the statements made in Section 5.2.1 are
true and correct.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     In order to induce the Lenders and the Administrative Agent to enter into
this Agreement and to make Loans hereunder and to participate in Letters of
Credit and to induce each Issuing Bank to issue Letters of Credit, the Borrower
represents and warrants unto the Administrative Agent and each Lender as set
forth in this Article VI.
     SECTION 6.1 Organization, etc. The Borrower and each of its Subsidiaries is
a corporation, partnership, limited partnership or limited liability company
validly organized and existing and in good standing under the laws of the State
of its incorporation, is duly qualified to do business and is in good standing
as a foreign entity in each jurisdiction where the nature of its business
requires such qualification, and has full power and authority and holds all
requisite governmental licenses, permits and other approvals to enter into and
perform its Obligations under this Agreement and each other Loan Document to
which it is a party and to conduct its business substantially as currently
conducted by it (except where the failure to be so qualified to do business or
be in good standing or to hold any such licenses, permits and other approvals
would not reasonably be expected to cause a Material Adverse Effect).
     SECTION 6.2 Due Authorization, Non-Contravention, etc. The execution,
delivery and performance by the Borrower of this Agreement and each other Loan
Document executed or to be executed by it, and the Borrower’s participation in
any transaction contemplated herein are within the Borrower’s powers, have been
duly authorized by all necessary corporate action, and

Page 44



--------------------------------------------------------------------------------



 



do not (a) contravene the Borrower’s Organic Documents; (b) contravene any
material contractual restriction, law, governmental regulation or court decree
or order, in each case binding on or affecting the Borrower; or (c) result in,
or require the creation or imposition of, any Lien on any of the Borrower’s
properties.
     SECTION 6.3 Government Approval, Regulation, etc. No authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or other Person is required for the due execution,
delivery or performance by the Borrower of this Agreement or any other Loan
Document to which it is a party, or for the Borrower’s participation in any
transaction contemplated herein, except as have been obtained and remain in full
force and effect. Neither the Borrower nor any of its Subsidiaries is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
     SECTION 6.4 Validity; Enforceability, etc. This Agreement constitutes, and
each other Loan Document executed by the Borrower will, on the due execution and
delivery thereof, constitute, the legal, valid and binding obligations of the
Borrower enforceable in accordance with their respective terms except as
(i) enforceability thereof may be limited by bankruptcy, insolvency or similar
laws affecting creditor’s rights generally and (ii) rights of acceleration and
the availability of equitable remedies may be limited by equitable principles of
general applicability.
     SECTION 6.5 Financial Information. The balance sheets of the Borrower and
each of its consolidated Subsidiaries as at June 30, 2011 and the related
statements of earnings and cash flow, copies of which have been furnished to the
Administrative Agent and each Lender, have been prepared in accordance with GAAP
consistently applied, and present fairly the consolidated financial condition of
the corporations covered thereby as at the date thereof and the results of their
operations for the period then ended except as disclosed in Item 6.5 (“Financial
Information”) of the Disclosure Schedule.
     SECTION 6.6 No Material Adverse Change. As of the Effective Date, since the
date of the financial statements described in Section 6.5, there has been no
material adverse change in the financial condition, operations, assets, business
or properties of the Borrower and its. Subsidiaries (on a consolidated basis),
except as disclosed in Item 5.1.6 (“Material Adverse Change”) of the Disclosure
Schedule.
     SECTION 6.7 Litigation, Labor Controversies, etc. As of the Effective Date,
there is no pending or, to the knowledge of the Borrower, threatened litigation,
action, proceeding, or labor controversy affecting the Borrower or any of its
Subsidiaries, or any of their respective properties, businesses, assets or
revenues, which would reasonably be expected to cause a Material Adverse Effect
or which purports to affect the legality, validity or enforceability of, and the
rights and remedies of the Administrative Agent and the Lenders under, this
Agreement or any other Loan Document, except as disclosed in Item 6.7
(“Litigation”) of the Disclosure Schedule.
     SECTION 6.8 Subsidiaries. Schedule 6.8 sets forth the name, the identity or
corporate structure and the ownership interest of each direct or indirect
Subsidiary as of the Effective Date.

Page 45



--------------------------------------------------------------------------------



 



As of the Effective Date, the Borrower does not have any Subsidiaries other than
the Subsidiaries identified in Schedule 6.8.
     SECTION 6.9 Taxes. The Borrower and each of its Subsidiaries which is a
member of the Borrower’s consolidated U.S. federal income tax group has filed
all federal tax returns and reports and all material state tax returns and
reports required by law to have been filed by it and has paid all taxes and
governmental charges thereby shown to be owing, except any such taxes or charges
which are being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books except such returns and taxes for jurisdictions other than
the United States with respect to which the failure to file and pay such taxes
would not reasonably be expected to cause a Material Adverse Effect.
     SECTION 6.10 Pension and Welfare Plans. During the twelve-consecutive-month
period prior to the date of the execution and delivery of this Agreement and
prior to the date of any Borrowing hereunder, no steps have been taken to
terminate any Pension Plan, and no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a Lien under section
302(f) of ERISA, in either case which would reasonably be expected to cause a
Material Adverse Effect. No condition exists or event or transaction has
occurred with respect to any Pension Plan which might result in the incurrence
by the Borrower or any member of the Controlled Group of any liability, fine or
penalty which would reasonably be expected to cause a Material Adverse Effect.
As of the Effective Date, except as disclosed in Item 6.10 (“Employee Benefit
Plans”) of the Disclosure Schedule, neither the Borrower nor any member of the
Controlled Group has any contingent liability with respect to any
post-retirement benefit under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA.
     SECTION 6.11 Environmental Warranties and Compliance. The liabilities and
costs of the Borrower and its consolidated Restricted Subsidiaries related to
compliance with applicable Environmental Laws (as in effect on the date on which
this representation is made or deemed made) would not reasonably be expected to
cause a Material Adverse Effect.
     SECTION 6.12 Regulation U. None of the Borrower and its Subsidiaries are
engaged in the business of extending credit for the purpose of purchasing or
carrying Margin Stock, and no proceeds of any Loans will be used for a purpose
which violates, or would be inconsistent with, Regulation U.
     SECTION 6.13 Accuracy of Information. No certificate, statement or other
information delivered herewith or hereto by or on behalf of the Borrower in
writing to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or in connection with any transaction contemplated
hereby contains any untrue statement of a fact or omits to state any fact known
to the Borrower or its Subsidiaries necessary to make the statements contained
herein or therein not misleading as of the date made or deemed made, except to
the extent that any untrue statement or omission would not reasonably be
expected to cause a Material Adverse Effect; provided that, with respect to
projected information, the Borrower only represents that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

Page 46



--------------------------------------------------------------------------------



 



     SECTION 6.14 Use of Proceeds. The proceeds of each Borrowing shall be used
for the general corporate purposes of the Borrower and its Subsidiaries.
ARTICLE VII
COVENANTS
     SECTION 7.1 Affirmative Covenants. The Borrower agrees with the
Administrative Agent and each Lender that, until all Commitments have terminated
and all Obligations have been paid and performed in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower will perform the obligations set forth in this
Section 7.1.
          SECTION 7.1.1 Financial Information, Reports, Notices, etc. The
Borrower will furnish, or will cause to be furnished, to each Lender and the
Administrative Agent copies of the following financial statements, reports,
notices and information:
          (a) as soon as available and in any event within 45 days after the end
of each of the first three Fiscal Quarters of each Fiscal Year of the Borrower,
consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such Fiscal Quarter and consolidated statements of earnings and cash flow of
the Borrower and its Subsidiaries for such Fiscal Quarter and for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such Fiscal Quarter, certified by the chief financial Authorized Officer of the
Borrower as having been prepared in accordance with GAAP;
          (b) as soon as available and in any event within 75 days after the end
of each Fiscal Year of the Borrower, a copy of the annual audit report for such
Fiscal Year for the Borrower and its Subsidiaries, including therein
consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such Fiscal Year and consolidated statements of earnings and cash flow of the
Borrower and its Subsidiaries for such Fiscal Year, in each case certified
(without any Impermissible Qualification) as having been prepared in accordance
with GAAP in a manner acceptable to the Administrative Agent and the Required
Lenders by independent public accountants of recognized national standing;
          (c) as soon as available and in any event at the time of each delivery
of financial reports under subsections (a) and (b) of this Section 7.1.1, a
certificate, executed by the chief financial Authorized Officer of the Borrower,
showing (in reasonable detail and with appropriate calculations and computations
in all respects satisfactory to the Administrative Agent) compliance with the
financial covenants set forth in Section 7.2.3;
          (d) promptly, and in any event within three Business Days after an
Authorized Officer of the Borrower or any of its Subsidiaries becomes aware of
the existence of the occurrence of each Default, a statement of the chief
executive officer or the chief financial Authorized Officer of the Borrower
setting forth details of such Default and the action which the Borrower has
taken and proposes to take with respect thereto;
          (e) promptly, and in any event within three Business Days after an
Authorized Officer of the Borrower or any of its Subsidiaries becomes aware of
(x) the occurrence of any adverse development with respect to any litigation,
action, proceeding, or labor controversy

Page 47



--------------------------------------------------------------------------------



 



described in Section 6.7 which would reasonably be expected to cause a Material
Adverse Effect, or (y) the commencement of any material labor controversy,
litigation, action, proceeding of the type described in Section 6.7 which would
reasonably be expected to cause a Material Adverse Effect, notice thereof and
copies of all documentation relating thereto requested by the Administrative
Agent or any Lender;
          (f) promptly after the sending or filing thereof, copies of all
reports and registration statements which the Borrower or any of its
Subsidiaries files with the Securities and Exchange Commission or any national
securities exchange;
          (g) immediately upon becoming aware of the institution of any steps by
the Borrower or any other Person to terminate any Pension Plan, or the failure
to make a required contribution to any Pension Plan if such failure is
sufficient to give rise to a Lien under section 302(f) of ERISA, or the taking
of any action with respect to a Pension Plan which could result in the
requirement that the Borrower furnish a bond or other security to the PBGC or
such Pension Plan, or the occurrence of any event with respect to any Pension
Plan which could result in the incurrence by the Borrower of any liability, fine
or penalty, or any increase in the contingent liability of the Borrower with
respect to any post-retirement Welfare Plan benefit which would reasonably be
expected to cause a Material Adverse Effect, notice thereof and copies of all
documentation relating thereto; and
          (h) such other information respecting the condition or operations,
financial or otherwise, of the Borrower or any of its Subsidiaries as any Lender
through the Administrative Agent may from time to time reasonably request.
     To the extent any documents which are required to be delivered pursuant to
Section 7.1.1 are included in materials otherwise filed with the SEC, such
documents may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the following website address: http://www.nobleenergyinc.com; or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent of the posting of any such documents and the
Administrative Agent shall give prompt notice to the Lenders of the receipt by
the Administrative Agent of such notice. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the compliance certificates required by Section 7.1.1 to the Administrative
Agent. Except for such compliance certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

Page 48



--------------------------------------------------------------------------------



 



          SECTION 7.1.2 Compliance with Laws, etc. The Borrower will, and will
cause each of its Subsidiaries to, comply with all Laws, such compliance to
include, without limitation: (a) the maintenance and preservation of its
corporate existence and qualification as a foreign corporation, (b) the payment,
before the same become delinquent, of all taxes, assessments and governmental
charges imposed upon it or upon its property except to the extent being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its books
and (c) all Environmental Laws; except; in each case, where the failure to so
comply would not reasonably be expected to cause a Material Adverse Effect.
          SECTION 7.1.3 Maintenance of Properties. The Borrower will, and will
cause each of its Material Subsidiaries to, maintain, preserve, protect and keep
its properties in good repair, working order and condition (ordinary wear and
tear excepted), and make necessary and proper repairs, renewals and replacements
so that its business carried on in connection therewith may be properly
conducted at all times unless the Borrower determines in good faith that the
continued maintenance of any of its properties is no longer economically
desirable or unless failure to so preserve, maintain, protect or keep its
properties would not reasonably be expected to cause a Material Adverse Effect.
          SECTION 7.1.4 Insurance. The Borrower will, and will cause each of its
Material Subsidiaries to, maintain or cause to be maintained with responsible
insurance companies insurance with respect to its properties and business
against such casualties and contingencies and of such types and in such amounts
as is customary in the case of similar businesses in similar locations.
          SECTION 7.1.5 Books and Records. The Borrower will, and will cause
each of its Subsidiaries to, keep books and records which accurately reflect, in
accordance with GAAP, all of its business affairs and transactions and permit
the Administrative Agent or its representatives, at reasonable times and
intervals and upon reasonable prior notice to the Borrower, to visit all of its
offices, to discuss its financial matters with its officers and employees and to
examine any of its books or other corporate records; provided, however, that
prior notice to the Borrower shall not be required if an Event of Default has
occurred or is continuing.
          SECTION 7.1.6 Conduct of Business. The Borrower will, and will cause
each Material Subsidiary to, cause all material properties and businesses to be
regularly conducted, operated, maintained and developed in a good and
workmanlike manner, as would a prudent operator and in accordance with all
applicable federal, state and local laws, rules and regulations, except for any
failure to so operate, maintain and develop that would not reasonably be
expected to cause a Material Adverse Effect.
     SECTION 7.2 Negative Covenants. The Borrower agrees with the Administrative
Agent and each Lender that, until all Commitments have terminated and all
Obligations have been paid and performed in full and all Letters of Credit shall
have expired or terminated and all LC Disbursements shall have been reimbursed,
the Borrower will perform the obligations set forth in this Section 7.2.

Page 49



--------------------------------------------------------------------------------



 



          SECTION 7.2.1 Business Activities. The Borrower will not, and will not
permit any of its Subsidiaries to, engage in any business activity if, as a
result thereof, the Borrower and its Subsidiaries taken as a whole would no
longer be principally engaged in the business of oil, gas and energy
exploration, development, production, processing and marketing and such
activities as may be incidental or related thereto.
          SECTION 7.2.2 Liens. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any
of its property, revenues or assets, whether now owned or hereafter acquired,
except:
          (a) Liens securing payment of the Obligations, granted pursuant to any
Loan Document;
          (b) Liens for taxes, assessments or other governmental charges or
levies not at the time delinquent or thereafter payable without penalty or being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books;
          (c) Liens of carriers, warehousemen, mechanics, materialmen and
landlords incurred in the ordinary course of business for sums not overdue more
than 30 days or being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books;
          (d) Liens incurred in the ordinary course of business in connection
with workmen’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders or bids,
statutory obligations, leases and contracts (other than for borrowed money)
entered into in the ordinary course of business or to secure obligations on
surety or appeal bonds;
          (e) judgment Liens in existence less than 30 days after the entry
thereof or with respect to which execution has been stayed or the payment of
which is covered in full (subject to a customary deductible) by insurance
maintained with responsible insurance companies;
          (f) Liens in favor of the United States of America or any state
thereof or any department, agency, instrumentality or political subdivision of
any such jurisdiction to secure partial, progress, advance or other payments
pursuant to any contract or statute;
          (g) Liens required by any contract or statute in order to permit the
Borrower or a Subsidiary to perform any contract or subcontract made by it with
or at the request of the United States of America, any state or any department,
agency or instrumentality or political subdivision of either;
          (h) Liens which exist prior to the time of acquisition upon any assets
acquired by the Borrower or any Subsidiary (including Liens on assets of any
Person at the time of the acquisition of the capital stock or assets of such
Person or a merger with or consolidation with such Person by the Borrower or a
Subsidiary); provided that (i) the Lien shall attach solely to the assets so
acquired (or of the Person so acquired, merged or consolidated), and (ii) in the
case of

Page 50



--------------------------------------------------------------------------------



 



Liens securing Indebtedness, the aggregate principal amount of all Indebtedness
of Subsidiaries secured by such Liens shall be permitted by the limitations set
forth in Section 7.2.4;
          (i) Liens securing Indebtedness owing by any Subsidiary to the
Borrower;
          (j) Liens pursuant to partnership agreements, oil, gas and/or mineral
leases, farm-out agreements, division orders, contracts for the processing of
oil, gas and/or other hydrocarbons, unitization and pooling declarations and
agreements, operating agreements, development agreements, area of mutual
interest agreements and other agreements which are customary in the oil, gas and
other mineral exploration, development and production business and in the
business of processing of gas and gas condensate production for the extraction
of products therefrom;
          (k) Liens set forth on Schedule 7.2.2 which are existing on the
Effective Date;
          (l) Liens on debt of or equity interests in a Person that is not a
Subsidiary;
          (m) Liens on cash and cash equivalents to secure payment or
performance under futures, forwards or Hedging Obligations, and other
obligations of a like nature, in each case in the ordinary course of business;
          (n) Liens securing Indebtedness of the Borrower or its Subsidiaries
incurred to finance the acquisition, construction, or improvement, or capital
lease of assets (including equipment); provided that such Indebtedness when
incurred shall not exceed the purchase price and costs, as applicable, of
acquisition, construction or improvement of the asset(s) financed and all fees,
costs and expenses relating thereto, including attorney and legal, accounting,
expert, and professional advisor fees and expenses;
          (o) any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in the
foregoing clauses of this Section or of any Indebtedness secured thereby;
provided that in the case of Liens securing Indebtedness, the principal amount
of Indebtedness secured thereby shall not exceed the principal amount of
Indebtedness so secured at the time of such extension, renewal or replacement
and that such extension, renewal or replacement Lien shall be limited to all or
part of substantially the same property or revenue subject of the Lien extended,
renewed or replaced (plus improvements on such property); and
          (p) Liens upon assets of the Borrower and its Subsidiaries created
after the date hereof not otherwise permitted by this Section 7.2.4, provided
that (i) the aggregate Indebtedness secured thereby and incurred on or after the
date hereof shall not exceed fifteen percent (15%) of Consolidated Net Tangible
Assets in the aggregate at any one time outstanding and (ii) that such Liens do
not encumber or attach to any equity interest in a Subsidiary.
          SECTION 7.2.3 Financial Covenant — Total Debt to Capitalization. The
Borrower will not permit the Total Debt to Capitalization Ratio, expressed as a
percentage, to exceed 65% at any time

Page 51



--------------------------------------------------------------------------------



 



          SECTION 7.2.4 Subsidiary Indebtedness. The Borrower will not permit
any of its Subsidiaries to contract, create, incur or assume any Indebtedness
for borrowed money, other than:
          (a) Indebtedness owing by a Subsidiary of the Borrower to the Borrower
or any Subsidiary of the Borrower;
          (b) purchase money Indebtedness to finance the acquisition,
construction, or improvement, or capital lease of assets (including equipment);
provided that such Indebtedness when incurred shall not exceed the purchase
price and costs, as applicable, of acquisition, construction or improvement of
the asset(s) financed and all fees, costs and expenses relating thereto;
          (c) Indebtedness of a Subsidiary which exists prior to the time of
acquisition of such Subsidiary (including Indebtedness at the time of the
acquisition of the capital stock or assets of such Person or a merger with or
consolidation with such Person by the Borrower or a Subsidiary) as long as such
Indebtedness was not created in anticipation thereof;
          (d) Indebtedness (i) under unsecured overdraft lines of credit or for
working capital purposes in foreign countries with financial institutions and
(ii) arising from the honoring by a bank or other person of a check, draft or
similar instrument inadvertently drawing against insufficient funds;
          (e) Indebtedness not otherwise permitted under any other clause of
this Section 7.2.4 so long as each Subsidiary of the Borrower incurring such
Indebtedness has delivered to the Administrative Agent (i) a guaranty in a form
and substance reasonably satisfactory to the Administrative Agent and (ii) a
certificate of an Authorized Officer certifying the adoption of board
resolutions authorizing such Subsidiary guaranty;
          (f) extensions, refinancing, renewals or replacements (or successive
extensions, refinancing, renewals, or replacements), in whole or in part, of the
Indebtedness permitted above which, in the case of any such extension,
refinancing, renewal or replacement, does not increase the amount of the
Indebtedness being extended, refinanced, renewed or replaced, other than amounts
incurred to pay the costs of such extension, refinancing, renewal or
replacement; and
          (g) any other Indebtedness not otherwise permitted by this
Section 7.2.4 in a principal amount not to exceed ten percent (10%) of
Consolidated Net Tangible Assets in the aggregate at any one time outstanding.
          SECTION 7.2.5 Consolidation, Merger, etc. The Borrower will not
liquidate or dissolve, nor consolidate with, or merge into or with, any other
Person except (a) any Subsidiary and (b) so long as no Event of Default has
occurred and is continuing or would occur after giving effect thereto, any other
Person, in either case so long as the Borrower is the surviving entity.
          SECTION 7.2.6 Restrictive Agreements. The Borrower will not and will
not permit any of its Material Subsidiaries to enter into any agreement
prohibiting the ability of

Page 52



--------------------------------------------------------------------------------



 



any Material Subsidiary to make any payments, directly or indirectly, to the
Borrower by way of dividends, advances, repayments of loans or advances,
reimbursements of management and other intercompany charges, expenses and
accruals or other returns on investments, or any other agreement or arrangement
which restricts the ability of any such Material Subsidiary to make any payment,
directly or indirectly, to the Borrower, other than agreements or arrangements
with respect to which the sum of all Indebtedness entitled to the benefit of
such agreements or arrangements plus the aggregate Minority Equity Value of all
Material Subsidiaries subject to such restriction does not exceed 10% of
Consolidated Net Tangible Assets; where the term “Minority Equity Value” means
the product of the Consolidated Net Tangible Assets attributable to such
Material Subsidiary (but without reduction for minority equity interests) times
the percentage of the equity interests of such Material Subsidiary owned by a
Person other than the Borrower and its Subsidiaries that are entitled to the
benefit of such agreement or arrangement.
ARTICLE VIII
EVENTS OF DEFAULT
     SECTION 8.1 Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”.
          SECTION 8.1.1 Non-Payment of Obligations. The Borrower shall default
in the payment or prepayment when due of any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement, or the Borrower
shall default (and such default shall continue unremedied for a period of five
days) in the payment when due of any interest on any Loan, of any fee hereunder
or of any other Obligation.
          SECTION 8.1.2 Breach of Warranty. Any representation or warranty of
the Borrower made or deemed to be made hereunder or in any other Loan Document
executed by it or any certificates delivered pursuant to Article V is or shall
be incorrect in any material respect when made or deemed made.
          SECTION 8.1.3 Non-Performance of Certain Covenants and Obligations.
The Borrower shall default in the due performance and observance of any of its
obligations under Sections 7.1.1(d), 7.2.2, 7.2.3, 7.2.5 or 7.2.6; provided that
the imposition of any non-consensual Lien that is not permitted to exist
pursuant to Section 7.2.2 shall not be deemed to constitute an Event of Default
hereunder until thirty (30) days after the date of such imposition.
          SECTION 8.1.4 Non-Performance of Other Covenants and Obligations. The
Borrower shall default in the due performance and observance of any other
provision contained herein (not constituting an Event of Default under the
preceding provisions of this Section 8.1) or any other Loan Document executed by
it, and such default shall continue unremedied for a period of 30 days after
notice thereof shall have been given to the Borrower by the Administrative
Agent.
          SECTION 8.1.5 Default on Other Indebtedness. A default shall occur in
the payment when due (subject to any applicable grace period), whether by
acceleration or otherwise, of any Indebtedness (other than Indebtedness
described in Section 8.1.1) of the Borrower or any of its Material Subsidiaries,
or of any reimbursed obligation in respect of letters

Page 53



--------------------------------------------------------------------------------



 



of credit for which the Borrower or any of its Material Subsidiaries is an
account party, in any case having a principal amount, individually or in the
aggregate, in excess of $100,000,000, or a default shall occur in the
performance or observance of any obligation or condition with respect to such
Indebtedness or reimbursement obligation if the effect of such default is to
accelerate the maturity of any such Indebtedness or reimbursement obligation or
such default shall continue unremedied for any applicable period of time
sufficient to permit the holder or holders of such Indebtedness or reimbursement
obligation, or any trustee or agent for such holders, to cause such Indebtedness
to become due and payable prior to its expressed maturity.
          SECTION 8.1.6 Judgments. Any judgment or order for the payment of
money in excess of $100,000,000 shall be rendered against the Borrower or any of
its Material Subsidiaries if such excess is not fully covered by valid and
collectible insurance in respect thereof, the payment of which is not being
disputed or contested by the insurer or the insurers, and either (i) proper or
valid enforcement or levying proceedings shall have been commenced by any
creditor upon such judgment or order or (ii) such judgment or order shall
continue unsatisfied and unstayed for a period of thirty (30) consecutive days.
          SECTION 8.1.7 Pension Plans. Any of the following events shall occur
with respect to any Pension Plan (a) the institution of any steps by the
Borrower, any member of its Controlled Group or any other Person to terminate a
Pension Plan if, as a result of such termination, the Borrower or any such
member could be required to make a contribution to such Pension Plan in excess
of $100,000,000; or (b) a contribution failure occurs with respect to any
Pension Plan sufficient to give rise to a Lien under section 302(f) of ERISA to
the extent such action would reasonably be expected to cause a Material Adverse
Effect.
          SECTION 8.1.8 Change in Control. Any Change in Control shall occur.
          SECTION 8.1.9 Bankruptcy, Insolvency, etc. The Borrower or any
Material Subsidiary shall (a) become insolvent or generally fail to pay, or
admit in writing its inability or unwillingness to pay, debts as they become
due; (b) apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for the Borrower or Material
Subsidiaries or any substantial portion of the property of any thereof, or make
a general assignment for the benefit of creditors; (c) in the absence of such
application, consent or acquiescence, permit or suffer to exist the appointment
of a trustee, receiver, sequestrator or other custodian for the Borrower or any
Material Subsidiary or for a substantial part of the property of any thereof,
and such trustee, receiver, sequestrator or other custodian shall not be
discharged within 60 days; provided that the Borrower and each Material
Subsidiary hereby expressly authorizes the Administrative Agent and each Lender
to appear in any court conducting any relevant proceeding during such 60-day
period to preserve, protect and defend their rights under the Loan Documents;
(d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower or any Material Subsidiary, and, if any
such case or proceeding is not commenced by the Borrower or such Material
Subsidiary, such case or proceeding shall be consented to or acquiesced in by
the Borrower or such Material Subsidiary or shall result in the entry of an
order for relief or shall remain for 60 days undismissed; provided that the
Borrower and each Material Subsidiary hereby expressly authorizes the
Administrative Agent and each Lender to appear in

Page 54



--------------------------------------------------------------------------------



 



any court conducting any such case or proceeding during such 60-day period to
preserve, protect and defend their rights under the Loan Documents; or (e) take
any corporate action authorizing, or in furtherance of, any of the foregoing.
     SECTION 8.2 Action if Bankruptcy. If any Event of Default described in
Section 8.1.9 shall occur with respect to the Borrower or any Material
Subsidiary, the Commitments (if not theretofore terminated) shall automatically
terminate and the outstanding principal amount of all outstanding Borrowings and
all other Obligations shall automatically be and become immediately due and
payable, without notice or demand.
     SECTION 8.3 Action if Other Event of Default. If any Event of Default
(other than any Event of Default described in Section 8.1.9 with respect to the
Borrower or any Material Subsidiary) shall occur for any reason, whether
voluntary or involuntary, and be continuing, the Administrative Agent, upon the
direction of the Required Lenders, shall by notice to the Borrower declare all
or any portion of the outstanding principal amount of the Borrowings and other
Obligations to be due and payable and/or the Commitments (if not theretofore
terminated) to be terminated, whereupon the full unpaid amount of such Loans and
other Obligations which shall be so declared due and payable shall be and become
immediately due and payable, without further notice, demand or presentment, as
the case may be, and/or the Commitments shall terminate.
ARTICLE IX
THE AGENTS
     SECTION 9.1 Actions. Each Lender and each Issuing Bank hereby appoints
(i) JPMORGAN CHASE BANK, N.A. as the Administrative Agent under this Agreement
and each other Loan Document, (ii) CITIBANK, N.A., as Syndication Agent under
this Agreement and each other Loan Document, and (iii) BANK OF AMERICA, N.A.,
MIZUHO CORPORATE BANK, LTD. and MORGAN STANLEY MUFG LOAN PARTNERS, LLC, acting
through THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and MORGAN STANLEY SENIOR
FUNDING, INC., as Documentation Agents under this Agreement and each other Loan
Document. Each Lender authorizes the Administrative Agent to act on behalf of
such Lender under this Agreement and each other Loan Document and, in the
absence of other written instructions from the Required Lenders received from
time to time by the Administrative Agent (with respect to which the
Administrative Agent agrees that it will comply, except as otherwise provided in
this Section or as otherwise advised by counsel), to exercise such powers
hereunder and thereunder as are specifically delegated to or required of the
Administrative Agent by the terms hereof and thereof, together with such powers
as may be reasonably incidental thereto. Each Lender acknowledges that neither
the Syndication Agent nor any of the Documentation Agents have any duties or
obligations under this Agreement or any other Loan Document in connection with
their capacity as either a Syndication Agent or Documentation Agent,
respectively. Each Lender hereby indemnifies (which indemnity shall survive any
termination of this Agreement) each of the Agents, pro rata according to such
Lender’s Percentage, WHETHER OR NOT RELATED TO ANY SINGULAR, JOINT OR CONCURRENT
NEGLIGENCE OF THE AGENTS, from and against any and all liabilities, obligations,
losses, damages, claims, costs or expenses of any kind or nature whatsoever
which may at any time be imposed on, incurred by, or asserted against, any Agent
in any way relating to or arising out of this

Page 55



--------------------------------------------------------------------------------



 



Agreement and any other Loan Document, including reasonable attorneys’ fees, and
as to which such Agent is not reimbursed by the Borrower; provided, however,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, claims, costs or expenses which are
determined by a court of competent jurisdiction in a final proceeding to have
resulted solely from such Agent’s gross negligence or willful misconduct. None
of the Agents shall be required to take any action hereunder or under any other
Loan Document, or to prosecute or defend any suit in respect of this Agreement
or any other Loan Document, unless it is indemnified hereunder to its
satisfaction. If any indemnity in favor of any Agent shall be or become
inadequate, in such Agent’s determination, as the case may be, such Agent may
call for additional indemnification from the Lenders and cease to do the acts
indemnified against hereunder until such additional indemnity is given.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, none of the Agents shall have any
duties or responsibilities, except as expressly set forth herein, nor shall any
of the Agents have or be deemed to have any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any of the Agents.
     SECTION 9.2 Funding Reliance, etc. Unless the Administrative Agent shall
have been notified by telephone, confirmed in writing, by any Lender by 5:00
p.m., Central time, on the day prior to a Borrowing (except with respect to a
Borrowing comprised of Base Rate Loans, in which case notice shall be given no
later than 12:00 noon, Central time, on the date of the proposed Borrowing) that
such Lender will not make available the amount which would constitute its
Percentage of such Borrowing on the date specified therefor, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent and, in reliance upon such assumption, make available to
the Borrower a corresponding amount. If and to the extent that such Lender shall
not have made such amount available to the Administrative Agent, such Lender and
the Borrower severally agree to repay the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date the Administrative Agent made such amount available to the
Borrower to the date such amount is repaid to the Administrative Agent, at the
Federal Funds Rate.
     SECTION 9.3 Exculpation. None of the Agents and their respective directors,
officers, employees or agents shall be liable to any Lender for any action taken
or omitted to be taken by it under this Agreement or any other Loan Document, or
in connection herewith or therewith, except for its own willful misconduct or
gross negligence, nor responsible for any recitals or warranties herein or
therein, nor for the effectiveness, enforceability, validity or due execution of
this Agreement or any other Loan Document, nor to make any inquiry respecting
the performance by the Borrower of its obligations hereunder or under any other
Loan Document. Any such inquiry which may be made by any Agent shall not
obligate it to make any further inquiry or to take any action. Each of the
Agents shall be entitled to rely upon advice of counsel concerning legal matters
and upon any notice, consent, certificate, statement or writing which such Agent
believes to be genuine and to have been presented by a proper Person.
     SECTION 9.4 Successor. Any of the Agents may resign as such at any time
upon at least 30 days’ prior notice to the Borrower and all Lenders. If the
Administrative Agent at any time shall resign, the Required Lenders may appoint
another Lender as the successor Administrative Agent which shall thereupon
become the Administrative Agent hereunder. If no successor

Page 56



--------------------------------------------------------------------------------



 



Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent, which shall be one of the Lenders or a
commercial banking institution organized under the laws of the U.S. (or any
State thereof) or a U.S. branch or agency of a commercial banking institution,
and having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as the Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall be
entitled to receive from the retiring Administrative Agent such documents of
transfer and assignment as such successor Administrative Agent may reasonably
request, and shall thereupon succeed to and become vested with all rights,
powers, privileges and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement. After a retiring Administrative Agent’s
resignation hereunder as a Administrative Agent, the provisions of this
Article IX shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Agreement, and
Section 10.4 (and, with respect to the Administrative Agent, Section 10.3) shall
continue to inure to its benefit.
     SECTION 9.5 Loans by the Agents. Each of the Agents shall have the same
rights and powers with respect to the Loans made by it or any of its Affiliates
and may exercise the same as if it were not an Agent. Each of the Agents and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrower or any Subsidiary or Affiliate of the
Borrower as if it were not an Agent hereunder.
     SECTION 9.6 Credit Decisions. Each Lender and Issuing Bank acknowledges
that it has made its own credit decision to extend its Commitments hereunder
(i) independently of each of the Agents, each other Lender and each other
Issuing Bank, and (ii) based on such Lender’s or Issuing Bank’s review of the
financial information of the Borrower, this Agreement, the other Loan Documents
(the terms and provisions of which being satisfactory to such Lender) and such
other documents, information and investigations as such Lender has deemed
appropriate. Each Lender and Issuing Bank also acknowledges that it will
continue to make its own credit decisions as to exercising or not exercising
from time to time any rights and privileges available to it under this Agreement
or any other Loan Document (i) independently of each of the Agents, each other
Lender and each other Issuing Bank, and (ii) based on such other documents,
information and investigations as it shall deem appropriate at any time.
     SECTION 9.7 Copies, etc. The Administrative Agent shall give prompt notice
to each Lender of each notice or request required or permitted to be given to
the Administrative Agent by the Borrower pursuant to the terms of this Agreement
(unless concurrently delivered to the Lenders by the Borrower). The
Administrative Agent will distribute to each Lender each document or instrument
received for its account and copies of all other communications received by the
Administrative Agent from the Borrower for distribution to the Lenders by the
Administrative Agent in accordance with the terms of this Agreement.

Page 57



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS PROVISIONS
     SECTION 10.1 Waivers, Amendments, etc. The provisions of this Agreement and
of each other Loan Document may from time to time be amended, modified or
waived, if such amendment, modification or waiver is in writing and consented to
by the Borrower and the Required Lenders; provided, however, that no such
amendment, modification or waiver which would: (a) modify any requirement
hereunder that any particular action be taken by all the Lenders or by the
Required Lenders shall be effective unless consented to by each Lender;
(b) modify the first sentence of Section 4.8, Section 4.9 or this Section 10.1,
change the definition of “Required Lenders”, reduce any fees described in
Article III or, except in the manner set forth in Section 2.10, extend the
Maturity Date, shall be made without the consent of each Lender; (c) except in
the manner set forth in Section 2.10, extend the due date for, or reduce the
amount of, any scheduled repayment or prepayment of principal of or interest on
any Loan or LC Disbursement (or reduce the principal amount of or rate of
interest on any Loan or LC Disbursement) shall be made without the consent of
the Lender which made such Loan or is otherwise affected thereby; (d) release
the Borrower from any guarantee given under Section 2.12.2 in respect of a
Foreign Borrower without the consent of each Lender directly affected thereby or
(e) affect adversely the interests, rights or obligations of any Agent as an
Agent shall be made without the consent of such Agent; provided, further, that
no such amendment, modification or waiver which would either increase any
Commitment, the Commitment Amount or the Percentage of any Lender, or modify the
rights, duties or obligations of any Agent, Issuing Bank or the Swingline
Lender, shall be effective without the consent of such Lender, such Agent, such
Issuing Bank or such Swingline Lender, as applicable. No failure or delay on the
part of the Administrative Agent, any Lender, any Issuing Bank or Swingline
Lender in exercising any power or right under this Agreement or any other Loan
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any such power or right preclude any other or further exercise
thereof or the exercise of any other power or right. No notice to or demand on
the Borrower in any case shall entitle it to any notice or demand in similar or
other circumstances. No waiver or approval by the Administrative Agent, any
Lender, any Issuing Bank or Swingline Lender under this Agreement or any other
Loan Document shall, except as may be otherwise stated in such waiver or
approval, be applicable to subsequent transactions. No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.
     SECTION 10.2 Notices.
          (a) Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

  (i)   if to the Borrower, to:         Noble Energy, Inc.       100 Glenborough
Drive       Houston, Texas 77067       Attention: Treasurer       Telephone No.:
(281) 872-3107       Facsimile No.:(281) 872-3121

Page 58



--------------------------------------------------------------------------------



 



  (ii)   if to the Administrative Agent, to:       JPMorgan Chase Bank, N.A.    
  Agency Services       1111 Fannin Street, 10th Floor       Houston, Texas
77002       Attention: Shadia Folahan       Telephone No.: (713) 750-2367      
Facsimile No.: (713) 427-6307         With a copy to:         JPMorgan Chase
Bank, N.A.       Global Oil & Gas Group       712 Main Street, 12th Floor      
Houston, Texas 77002       Attention: Marshall Trenckmann       Telephone No.:
(713) 216-6031       Facsimile No.: (713) 216-8870     (iii)   if to the
Syndication Agent, any Documentation Agent, any Issuing       Bank, the
Swingline Lender or any other Lender, to it at its address       (or telecopy
number) provided to the Administrative Agent and the       Borrower or as set
forth in its Administrative Questionnaire.

          (b) Notices and other communications to the Lenders, Issuing Bank or
Swingline Lender hereunder may be delivered or furnished by electronic
communications pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Lender,
Issuing Bank or Swingline Lender. The Administrative Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
          SECTION 10.3 Payment of Costs, Expenses and Taxes. The Borrower agrees
to pay on demand all reasonable out-of-pocket costs and expenses of (i) the
Administrative Agent, the Syndication Agent and the Arrangers in connection with
the preparation, negotiation, execution, delivery, syndication and
administration of this Agreement and of each other Loan

Page 59



--------------------------------------------------------------------------------



 



Document, including schedules and exhibits, and any amendments, waivers,
consents, supplements or other modification to this Agreement or any other Loan
Document, (ii) an Issuing Bank in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, (iii) the Swingline Lender in connection with the making of any
Swingline Loan or any demand for payment thereunder, and (iv) the Administrative
Agent, any Issuing Bank, the Swingline Lender and the Lenders in connection with
the enforcement by the Lenders, any Issuing Bank, the Swingline Lender or the
Administrative Agent of, or the protection of rights under, this Agreement and
each other Loan Document. The Administrative Agent, the other Agents, the
Arrangers, each Issuing Bank, the Swingline Lender and each Lender agree to the
extent feasible, and to the extent a conflict of interest does not exist in the
reasonable opinion of the Administrative Agent, the other Agents, the Arrangers,
any Issuing Bank, the Swingline Lender or any Lender, to use one law firm in
each jurisdiction in connection with the foregoing, to the extent they seek
reimbursement for the expenses thereof from the Borrower. Each Lender agrees to
reimburse the Administrative Agent, each Issuing Bank and the Swingline Lender
on demand for such Lender’s pro rata share (based upon its respective
Percentage) of any such costs or expenses not paid by the Borrower. In addition,
the Borrower agrees to pay, and to save the Administrative Agent, the other
Agents, the Arrangers, any Issuing Bank, the Swingline Lender and the Lenders
harmless from all liability for, any stamp or other taxes (other than Excluded
Taxes) which may be payable in connection with the execution or delivery of this
Agreement, the Borrowings hereunder, or of any other instruments or documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith.
     SECTION 10.4 Indemnification; Waiver of Consequential Damages. In
consideration of the execution and delivery of this Agreement by each Lender,
Issuing Bank and the Swingline Lender and the extension of the Commitments, the
Borrower hereby indemnifies, exonerates and holds each Agent, the Arrangers,
each Issuing Bank, the Swingline Lender and each Lender and each of their
respective officers, directors, employees and agents (collectively, the
“Indemnified Parties”), WHETHER OR NOT RELATED TO ANY NEGLIGENCE OF THE
INDEMNIFIED PARTIES, free and harmless from and against any and all actions,
causes of action, suits, losses, costs, liabilities and damages, and expenses
incurred in connection therewith (irrespective of whether any such Indemnified
Party is a party to the action for which indemnification hereunder is sought),
whether brought by a third party or by the Borrower and regardless of whether
any Indemnified Party is a party thereto, including reasonable attorneys’ fees
and disbursements (collectively, the “Indemnified Liabilities”), incurred by the
Indemnified Parties or any of them as a result of, or arising out of, or
relating to any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of any Loan or Letter of Credit; the
entering into and performance of this Agreement and any other Loan Document by
any of the Indemnified Parties; any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by an Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), any investigation, litigation or proceeding related to any acquisition
or proposed acquisition by the Borrower or any of its Subsidiaries of all or any
portion of the stock or assets of any Person, whether or not such Agent, the
Arrangers, such Issuing Bank, such Swingline Lender or such Lender is party
thereto; any investigation, litigation or proceeding related to any
environmental cleanup, audit, compliance or other matter relating to the
protection of the environment or the Release by the Borrower or any of its
Subsidiaries of

Page 60



--------------------------------------------------------------------------------



 



any Hazardous Material; or the presence on or under, or the escape, seepage,
leakage, spillage, discharge, emission, discharging or releases from, any real
property owned or operated by the Borrower or any Subsidiary thereof of any
Hazardous Material (including any losses, liabilities, damages, injuries, costs,
expenses or claims asserted or arising under any Environmental Law), regardless
of whether caused by, or within the control of, the Borrower or such Subsidiary;
provided that such indemnity shall not, as to any Indemnified Party, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnified Party or (y) result from a claim brought
by the Borrower or any Subsidiary against an Indemnified Party for breach in bad
faith of such Indemnified Party’s obligations hereunder or under any other Loan
Document, if the Borrower or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. If and to the extent that the foregoing undertaking may
be unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. This Section 10.4 shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim. TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, NO PARTY SHALL ASSERT, AND HEREBY WAIVES, ANY CLAIM
AGAINST ANY INDEMNIFIED PARTY, ON ANY THEORY OF LIABILITY, FOR SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY
LOAN OR LETTER OF CREDIT, OR THE USE OF THE PROCEEDS THEREOF. NO INDEMNIFIED
PARTY REFERRED SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY; PROVIDED SUCH INDEMNIFIED PARTY HAS
TAKEN AND MAINTAINS COMMERCIALLY REASONABLE EFFORTS AND CONTROLS TO SAFEGUARD
THE USE AND ACCESS OF SUCH MATERIAL AND INFORMATION.
     SECTION 10.5 Survival. The obligations of the Borrower under Sections 4.3,
4.4, 4.5, 4.6, 10.3 and 10.4, and the obligations of the Lenders under
Section 9.1, shall in each case survive any termination of this Agreement, the
payment in full of all Obligations and the termination of all Commitments.
     SECTION 10.6 Severability. Any provision of this Agreement or any other
Loan Document which is prohibited or unenforceable in any jurisdiction shall, as
to such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.
     SECTION 10.7 Headings. The various headings of this Agreement and of each
other Loan Document are inserted for convenience only and shall not affect the
meaning or

Page 61



--------------------------------------------------------------------------------



 



interpretation of this Agreement or such other Loan Document or any provisions
hereof or thereof.
     SECTION 10.8 Governing Law. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF
LAWS.
     SECTION 10.9 Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns (including any Affiliate of an Issuing Bank that issues
any Letter of Credit); provided, however, that: (a) the Borrower may not assign
or transfer its rights or obligations hereunder without the prior written
consent of the Administrative Agent and all Lenders; and (b) the rights of sale,
assignment and transfer of the Lenders are subject to Section 10.10.
     SECTION 10.10 Sale and Transfer of Loans and Commitments; Participations in
Loans and Commitments. Each Lender may assign, or sell participations in, its
Loans and Commitments to one or more other Persons in accordance with this
Section.
          SECTION 10.10.1 Assignments. Any Lender (a) with the written consent
of the Borrower (provided that the consent of the Borrower shall not be required
if an Event of Default has occurred and is continuing) and the Administrative
Agent and each Issuing Bank (which consent of the Borrower, if applicable, and
the Administrative Agent and such Issuing Banks shall not be unreasonably
delayed or withheld), may at any time assign and delegate to one or more
commercial banks or other financial institutions, and (b) with notice to the
Borrower and the Administrative Agent, but without the consent of the Borrower,
the Administrative Agent or the Issuing Banks, may assign and delegate to any of
its Affiliates or to any other Lender, Lender Affiliate or Approved Fund (each
Person described in either of the foregoing clauses as being the Person to whom
such assignment and delegation is to be made, being hereinafter referred to as
an “Assignee Lender”), all or any fraction of such Lender’s total Loans and
Commitments (which assignment and delegation shall be of a constant, and not a
varying, percentage of all the assigning Lender’s Loans and Commitments and
which shall be of equal pro rata shares of the Facility) in a minimum aggregate
amount of $5,000,000 (or in a minimum amount of $1,000,000 in the case of an
assignment to an Approved Fund with respect to which such Approved Fund plus the
Lender or an Affiliate of such Lender who administers or manages such Approved
Fund plus other Approved Funds administered or managed by the such Lender or an
Affiliate of such Lender will then hold an amount of $5,000,000 or more);
provided, however, that any such Assignee Lender will comply, if applicable,
with the provisions contained in the last sentence of Section 4.6 and further,
provided, however, that, the Borrower and the Administrative Agent shall be
entitled to continue to deal solely and directly with such Lender in connection
with the interests so assigned and delegated to an Assignee Lender until
(i) written notice of such assignment and delegation, together with payment
instructions, addresses and related information with respect to such Assignee
Lender, shall have been given to the Borrower and the Administrative Agent by
such Lender and such Assignee Lender, (ii) such Assignee Lender shall have
executed and delivered to the Borrower and the Administrative Agent a Lender
Assignment Agreement, accepted by the Administrative Agent, (iii) such Assignee
Lender shall have delivered to the Administrative Agent an Administrative
Questionnaire, and

Page 62



--------------------------------------------------------------------------------



 



(iii) the processing fees described below shall have been paid. For the purposes
of this Section 10.10.1, the term “Approved Fund” has the following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
     From and after the date that the Administrative Agent accepts such Lender
Assignment Agreement, (x) the Assignee Lender thereunder shall be deemed
automatically to have become a party hereto and to the extent that rights and
obligations hereunder have been assigned and delegated to such Assignee Lender
in connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and
(y) the assignor Lender, to the extent that rights and obligations hereunder
have been assigned and delegated by it in connection with such Lender Assignment
Agreement, shall be released from its obligations hereunder and under the other
Loan Documents; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Accrued interest on that part of the
predecessor Loans and Commitments, and accrued fees, shall be paid as provided
in the Lender Assignment Agreement. Accrued interest on that part of the
predecessor Loans and Commitments shall be paid to the assignor Lender. Accrued
interest and accrued fees shall be paid at the same time or times provided in
this Agreement. Such assignor Lender or such Assignee Lender must also pay a
processing fee to the Administrative Agent upon delivery of any Lender
Assignment Agreement in the amount of $3,500. Any attempted assignment and
delegation not made in accordance with this Section shall be null and void.
     The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Houston, Texas a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice
          SECTION 10.10.2 Participations. Any Lender may at any time sell to one
or more commercial banks or other Persons (each of such commercial banks and
other Persons being herein called a “Participant”) participating interests in
any of the Loans, Commitments or other interests of such Lender hereunder;
provided, however, that (a) no participation contemplated in this Section 10.10
shall relieve such Lender from its Commitments or its other obligations
hereunder or under any other Loan Document, (b) such Lender shall remain solely
responsible for the performance of its Commitments and such other obligations,
(c) the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in

Page 63



--------------------------------------------------------------------------------



 



connection with such Lender’s rights and obligations under this Agreement and
each of the other Loan Documents, (d) no Participant, unless such Participant is
an Affiliate of such Lender, or is itself a Lender, shall be entitled to require
such Lender to take or refrain from taking any action hereunder or under any
other Loan Document, except that such Lender may agree with any Participant that
such Lender will not, without such Participant’s consent, take any actions of
the type described in clause (b) or (c) of Section 10.1, and (e) the Borrower
shall not be required to pay any amount under Section 4.6 that is greater than
the amount which it would have been required to pay had no participating
interest been sold. The Borrower acknowledges and agrees that each Participant,
for purposes of Sections 4.3, 4.4, 4.5, 4.6, 4.7, 4.8, 4.9 and 10.4, shall be
considered a Lender; provided that this sentence shall not obligate the Borrower
to pay more under such Sections that it would be obligated to pay had no such
participation been granted. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 4.10 with respect to any
Participant. Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
          SECTION 10.10.3 Pledge by Lender. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
     SECTION 10.11 Other Transactions. Nothing contained herein shall preclude
the Administrative Agent or any other Lender from engaging in any transaction,
in addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Affiliates in which the Borrower or such
Affiliate is not restricted hereby from engaging with any other Person.
     SECTION 10.12 Confidentiality. Each of the Agents, the Issuing Banks and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the

Page 64



--------------------------------------------------------------------------------



 



Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
self-regulatory body, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any hedging
agreement, (g) with the consent of Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section by any Person or (ii) becomes available to any Agent or any Lender
on a nonconfidential basis from a source other than Borrower or any of its
Affiliates. For the purposes of this Section, “Information” means all
information received from Borrower or its Affiliate relating to Borrower and its
Subsidiaries or their business, other than any such information that is
available to any Agent or any Lender on a nonconfidential basis prior to
disclosure by Borrower or any of its Affiliates. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
     SECTION 10.13 Forum Selection and Consent to Jurisdiction. ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS
OR THE BORROWER SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE
STATE OF TEXAS OR NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF TEXAS OR THE SOUTHERN DISTRICT OF NEW YORK. THE BORROWER,
THE ADMINISTRATIVE AGENT, AND EACH LENDER HEREBY EXPRESSLY AND IRREVOCABLY
SUBMIT TO THE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS OR NEW YORK AND
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS OR THE
SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE AND IRREVOCABLY AGREE TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY
IN CONNECTION WITH SUCH LITIGATION. THE BORROWER, THE ADMINISTRATIVE AGENT, AND
EACH LENDER FURTHER IRREVOCABLY CONSENT TO THE SERVICE OF PROCESS BY REGISTERED
MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF
TEXAS. THE BORROWER, THE ADMINISTRATIVE AGENT, AND EACH LENDER HEREBY EXPRESSLY
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT
THE BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM

Page 65



--------------------------------------------------------------------------------



 



JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR
OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE BORROWER HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.
     SECTION 10.14 Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, THE LENDERS
AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS
OR THE BORROWER. THE BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL
AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF
EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE LENDERS ENTERING INTO
THIS AGREEMENT AND EACH SUCH OTHER LOAN DOCUMENT.
     SECTION 10.15 Judgment Currency.
          SECTION 10.15.1 If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due hereunder in Dollars into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase Dollars with such
other currency at JPMorgan’s principal office in London at 11:00 a.m. (London
time) on the Business Day preceding that on which final judgment is given.
          SECTION 10.15.2 If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due hereunder in a foreign currency into
Dollars, the parties agree to the fullest extent that they may effectively do
so, that the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase such foreign
currency with Dollars at JPMorgan’s principal office in London at 11:00 a.m.
(London time) on the Business Day preceding that on which final judgment is
given.
          SECTION 10.15.3 The obligation of each Borrower in respect of any sum
due from it in any currency (the “Primary Currency”) to any Lender or the
Administrative Agent hereunder shall, notwithstanding any judgment in any other
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be), of any
sum adjudged to be so due in such other currency, such Lender or the
Administrative Agent (as the case may be) may in accordance with normal banking
procedures purchase the applicable Primary Currency with such other currency; if
the amount of the applicable Primary Currency so purchased is less than such sum
due to such Lender or the Administrative Agent (as the case may be) in the
applicable Primary Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such

Page 66



--------------------------------------------------------------------------------



 



Lender or the Administrative Agent (as the case may be) against such loss, and
if the amount of the applicable Primary Currency so purchased exceeds such sum
originally due to any Lender or the Administrative Agent (as the case may be) in
the applicable Primary Currency, such Lender or the Administrative Agent (as the
case may be) agrees to remit to such Borrower such excess.
     SECTION 10.16 USA Patriot Act Notice. Each Lender, each Issuing Bank and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the USA Patriot Act.
     SECTION 10.17 NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
     SECTION 10.18 No Adverse Interpretation of Other Agreements. This Credit
Agreement may not be used to interpret another indenture, loan, security or debt
agreement of the Borrower or any Subsidiary thereof. No such indenture, loan,
security or debt agreement may be used to interpret this Credit Agreement.
     SECTION 10.19 No Fiduciary Duty. Each of the Administrative Agent, the
Syndication Agent, the Documentation Agents, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Borrower. The Borrower agrees
that nothing in the Loan Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other similar duty
between the Lenders and the Borrower, its stockholders or its Affiliates. The
Borrower acknowledges and agrees that (i) the transactions contemplated by the
Loan Documents are arm’s-length commercial transactions between the Lenders, on
the one hand, and the Borrower, on the other, (ii) in connection therewith and
with the process leading to such transaction each of the Lenders is acting
solely as a principal and not the agent or fiduciary of the Borrower, its
management, stockholders, creditors or any other person, (iii) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower with
respect to the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender or any of its Affiliates has advised or is
currently advising the Borrower on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in the Loan Documents and
(iv) the Borrower has consulted its own legal and financial advisors to the
extent it deemed appropriate. The Borrower further acknowledges and agrees that
it is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.

Page 67



--------------------------------------------------------------------------------



 



[SIGNATURES BEGIN ON FOLLOWING PAGE]
Page 68

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

            NOBLE ENERGY, INC., as the Borrower
      By:   /s/ Kenneth M. Fisher         Name:   Kenneth M. Fisher       
Title:   Senior Vice President and Chief Financial Officer     

Signature Page 1
to Credit Agreement

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., individually as
a Lender, as the Administrative Agent, as an Issuing
Bank and as the Swingline Lender
      By:   /s/ Marshall Trenckmann         Name:   Marshall Trenckmann       
Title:   Vice President   

Signature Page 2
to Credit Agreement

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A. individually as a Lender and as the
Syndication Agent
      By:   /s/ Andrew Sidford         Name:   Andrew Sidford        Title:  
Vice President     

Signature Page 3
to Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., individually as a Lender and
as a Documentation Agent
      By:   /s/ Christopher T. Renyi         Name:   Christopher T. Renyi       
Title:   Vice President   

Signature Page 4
to Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., individually as a Lender
      By:   /s/ Maria Ferradas         Name:   Maria Ferradas        Title:  
Vice President     

            MORGAN STANLEY BANK, N.A.,
individually as a Lender
      By:   /s/ Lisa Kopff         Name:   Lisa Kopff        Title:   Authorized
Signatory     

Signature Page 5
to Credit Agreement

 



--------------------------------------------------------------------------------



 



            MIZUHO CORPORATE BANK, LTD.,
individually as a Lender and
as a Documentation Agent
      By:   /s/ Leon Mo         Name:   Leon Mo        Title:   Authorized
Signatory     

Signature Page 6
to Credit Agreement

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC, individually
as a Lender
      By:   /s/ Michael Mozer         Name:   Michael Mozer        Title:   Vice
President     

Signature Page 7
to Credit Agreement

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS, individually as a Lender
      By:   /s/ Edward Pak         Name:   Edward Pak        Title:   Director 
            By:   /s/ Matthew A. Turner         Name:   Matthew A. Turner       
Title:   Vice President     

Signature Page 8
to Credit Agreement

 



--------------------------------------------------------------------------------



 



            COMPASS BANK, individually as a Lender
      By:   /s/ Spencer Stasney         Name:   Spencer Stasney        Title:  
Vice President     

Signature Page 9
to Credit Agreement

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH,
individually as a Lender
      By:   /s/ Philippe Sandmeier         Name:   Philippe Sandmeier       
Title:   Managing Director              By:   /s/ Ming K. Chu         Name:  
Ming K. Chu        Title:   Vice President     

Signature Page 10
to Credit Agreement

 



--------------------------------------------------------------------------------



 



            DNB NOR BANK ASA, individually as a Lender
      By:   /s/ Pal Boger         Name:   Pal Boger        Title:   Vice
President              By:   /s/ Kristie Li         Name:   Kristie Li       
Title:   Vice President   

Signature Page 11
to Credit Agreement

 



--------------------------------------------------------------------------------



 



         

            HSBC BANK USA, NATIONAL ASSOCIATION,
individually as a Lender
      By:   /s/ William S. Edge III         Name:   William S. Edge III       
Title:   Managing Director     

Signature Page 12
to Credit Agreement

 



--------------------------------------------------------------------------------



 



            LLOYDS TSB BANK PLC, individually as a Lender
      By:   /s/ Dennis McClellan         Name:   Dennis McClellan       
Title:   Vice President Operations              By:   /s/ Karen Weich        
Name:   Karen Weich        Title:   Vice President     

Signature Page 13
to Credit Agreement

 



--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING
CORPORATION, individually as a Lender
      By:   /s/ Masakazu Hasegawa         Name:   Masakazu Hasegawa       
Title:   Managing Director     

Signature Page 14
to Credit Agreement

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
individually as a Lender
      By:   /s/ Kevin S. McFadden         Name:   Kevin S. McFadden       
Title:   Vice President     

Signature Page 15
to Credit Agreement

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION,
individually as a Lender
      By:   /s/ Peter Carini         Name:   Peter Carini        Title:  
Assistant Vice President     

Signature Page 16
to Credit Agreement

 



--------------------------------------------------------------------------------



 



            BMO HARRIS FINANCING, INC.,
individually as a Lender
      By:   /s/ Gumaro Tijerina         Name:   Gumaro Tijerina        Title:  
Director     

Signature Page 17
to Credit Agreement

 



--------------------------------------------------------------------------------



 



            CIBC INC., individually as a Lender
      By:   /s/ Trudy Nelson         Name:   Trudy Nelson        Title:  
Authorized Signatory              By:   /s/ Richard Antl         Name:   Richard
Antl        Title:   Authorized Signatory     

Signature Page 18
to Credit Agreement

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK, individually as a Lender
      By:   /s/ Christopher Motley         Name:   Christopher Motley       
Title:   Senior Vice President     

Signature Page 19
to Credit Agreement

 



--------------------------------------------------------------------------------



 



            SOCIÉTÉ GÉNÉRALE S.A., individually as a Lender
      By:   /s/ Stephen W. Warfel         Name:   Stephen W. Warfel       
Title:   Managing Director     

Signature Page 20
to Credit Agreement

 



--------------------------------------------------------------------------------



 



            TORONTO DOMINION (NEW YORK) LLC,
individually as a Lender
      By:   /s/ Debbi L. Brito         Name:   Debbi L. Brito        Title:  
Authorized Signatory     

Signature Page 21
to Credit Agreement

                                   

 



--------------------------------------------------------------------------------



 



SCHEDULE II
SCHEDULE OF COMMITMENTS

          NAME OF LENDER   COMMITMENTS  
JPMorgan Chase Bank, N.A.
  $ 250,000,000  
Citibank, N.A.
  $ 250,000,000  
Bank of America, N.A.
  $ 250,000,000  
Mizuho Corporate Bank, Ltd.
  $ 250,000,000  
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 175,000,000  
Barclays Bank PLC
  $ 145,000,000  
BNP Paribas
  $ 145,000,000  
Compass Bank
  $ 145,000,000  
Deutsche Bank AG New York Branch
  $ 145,000,000  
DnB NOR Bank ASA
  $ 145,000,000  
HSBC Bank USA, National Association
  $ 145,000,000  
Lloyds TSB Bank plc
  $ 145,000,000  
Sumitomo Mitsui Banking Corporation
  $ 145,000,000  
U.S. Bank National Association
  $ 145,000,000  
Wells Fargo Bank, National Association
  $ 145,000,000  
Morgan Stanley Bank, N.A.
  $ 75,000,000  
BMO Harris Financing, Inc.
  $ 60,000,000  
CIBC Inc.
  $ 60,000,000  
Fifth Third Bank
  $ 60,000,000  
Société Générale
  $ 60,000,000  
TD Securities (USA) LLC
  $ 60,000,000  
TOTAL
  $ 3,000,000,000  

Schedule II — Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE III
ISSUED LETTERS OF CREDIT
NONE
Schedule III — Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.8
SUBSIDIARIES

              State or Jurisdiction     Name   of Organization   Reference
EDC (Denmark) Inc.
  Delaware   (2)
EDC Ecuador Ltd.
  Delaware   (1)
EDC Ireland
  Cayman Islands   (2)
Energy Development Corporation (Argentina), Inc.
  Delaware   (1)
Energy Development Corporation (China), Inc.
  Delaware   (1)
Energy Development Corporation (HIPS), Inc.
  Delaware   (1)
Gasdel Pipeline System Incorporated
  New Jersey   (1)
HGC, Inc.
  Delaware   (1)
MachalaPower Cia. Ltda.
  Cayman Islands   (3)
Noble Energy AGC Ltd.
  Mauritius   (2)
Noble Energie France
  France   (2)
Noble Energy (Cyprus) Limited
  Cyprus   (3)
Noble Energy (Europe) Limited
  United Kingdom   (2)
Noble Energy (ISE) Limited
  United Kingdom   (4)
Noble Energy (Oilex) Limited
  United Kingdom   (4)
Noble Energy Adriana Limited
  Cayman Islands   (2)
Noble Energy Australia, Inc.
  Delaware   (1)
Noble Energy Aviation, LLC
  Delaware   (1)
Noble Energy Belinda Limited
  Cayman Islands   (2)
Noble Energy Benita Limited
  Cayman Islands   (2)
Noble Energy Cameroon Limited
  Cayman Islands   (2)
Noble Energy Capital Limited
  England   (2)
Noble Energy Caribbean LLC
  Nevis   (6)
Noble Energy Cyprus Oil & Gas Ltd.
  Cyprus   (3)
Noble Energy Ecuador Ltd.
  Cayman Islands   (5)
Noble Energy EG Ltd.
  Cayman Islands   (3)
Noble Energy India LTD.
  Cayman Islands   (2)

Schedule 6.8 — Page 1

 



--------------------------------------------------------------------------------



 



              State or Jurisdiction     Name   of Organization   Reference
Noble Energy International Ltd.
  Cayman Islands   (2)
Noble Energy JDZ Ltd.
  Cayman Islands   (3)
Noble Energy Mediterranean Ltd.
  Cayman Islands   (3)
Noble Energy Nicaragua LTD.
  Cayman Islands   (3)
Noble Energy Suriname Ltd.
  Cayman Islands   (3)
Noble Energy Wyco, LLC
  Delaware   (1)
Noble Energy YOYO-1 Limited
  Cayman Islands   (2)
Producers Service, Inc.
  New Jersey   (1)
Samedan of North Africa, Inc.
  Delaware   (1)
Samedan Oil of Indonesia, Inc.
  Delaware   (1)
Samedan Pipe Line Corporation
  Delaware   (1)
Samedan Royalty Corporation
  Delaware   (1)
Seven Oaks Insurance Limited
  Bermuda   (1)

 

(1)   100% directly owned by Noble Energy, Inc.   (2)   100% directly owned by
Samedan of North Africa, Inc.   (3)   100% directly owned by Noble Energy
International Ltd.   (4)   100% directly owned by Noble Energy (Europe) Limited
  (5)   100% directly owned by EDC Ecuador Ltd.   (6)   100% directly owned by
Noble Energy Suriname Ltd.

Schedule 6.8 — Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.5
BORROWING REQUEST
JPMorgan Chase Bank, N.A., as Administrative Agent
Agency Services
1111 Fannin Street, 10th Floor
Houston, Texas 77002
Attention:
Telephone No.:
Facsimile No.:
JPMorgan Chase Bank, N.A., as Administrative Agent
Global Oil & Gas Group
712 Main Street, 12th Floor
Houston, Texas 77002
Attention:
Telephone:
Facsimile:
NOBLE ENERGY, INC.
Gentlemen and Ladies:
     This Borrowing Request is delivered to you pursuant to Section 2.5 of the
Credit Agreement, dated as of October 14, 2011 (as may be amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”), among
Noble Energy, Inc., a Delaware corporation (the “Borrower”), JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, together with any
successor(s) thereto in such capacity, the “Administrative Agent”), the various
other agents party thereto, and certain commercial lending institutions as are
or may become Lenders thereunder. Unless otherwise defined herein or the context
otherwise requires, terms used herein have the meanings provided in the Credit
Agreement.
     1. This Borrowing Request is made pursuant to the terms of Section 2.5 of
the Credit Agreement.
     2. Please be advised that the Borrower is requesting Loans in the amount of
$___________ to be funded on ___________, 201_ at the interest rate option set
forth in paragraph 3 below.
     3. The interest rate option applicable to the requested Loans shall be:
     a. _________ the Base Rate
     b. _________ the Eurodollar Rate for an Interest Period of:
     _________ one month
Exhibit 2.5 — Page 1

 



--------------------------------------------------------------------------------



 



     _________ two months
     _________ three months
     _________ six months
     _________ nine months
     _________ twelve months
     c. _________ a Swingline Loan at
     (i) the Base Rate, or
     (ii) the Ask Rate.
     4. The Borrower hereby acknowledges that, pursuant to Section 5.2.2 of the
Credit Agreement, each of the delivery of this Borrowing Request and the
acceptance by the Borrower of the proceeds of the Loans requested hereby
constitute a representation and warranty by the Borrower that, on the date of
such Loans, and before and after giving effect thereto and to the application of
the proceeds therefrom, all statements set forth in Section 5.2.1 are true and
correct in all material respects.
     5. Unless notification to the contrary is received by the Administrative
Agent prior to the date on which funds are to be advanced, as of the date on
which funds are to be advanced, no Default or Event of Default will have
occurred and be continuing or will be caused by this Notice of Borrowing.
     6. Please wire transfer the proceeds of the Borrowing to the accounts of
the following persons at the financial institutions indicated respectively:
     Amount to be Transferred Person to be Paid Name, Address, etc. of
Transferee Lender
          Name            Account No.
     $_________       ________       ________       __________________
     __________________
     Attention:__________
     $_________      ________      ________      __________________
     __________________
     Attention:__________
Exhibit 2.5 — Page 2

 



--------------------------------------------------------------------------------



 



     Balance of such proceeds      Borrower      ________
     __________________
     __________________
     Attention:__________
Exhibit 2.5 — Page 3

 



--------------------------------------------------------------------------------



 



     The Borrower has caused this Borrowing Request to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly Authorized Officer this ___ day of _________, 201_.

            NOBLE ENERGY, INC.
      By           Name:           Title:        

Exhibit 2.5 — Page 4

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.6
CONTINUATION/CONVERSION NOTICE
JPMorgan Chase Bank, N.A., as Administrative Agent
Agency Services
1111 Fannin Street, 10th Floor
Houston, Texas 77002
Attention:
Telephone No.:
Facsimile No.:
JPMorgan Chase Bank, N.A., as Administrative Agent
Global Oil & Gas Group
712 Main Street, 12th Floor
Houston, Texas 77002
Attention:
Telephone:
Facsimile:
NOBLE ENERGY, INC.
Gentlemen and Ladies:
     This Continuation/Conversion Notice is delivered to you pursuant to
Section 2.6 of the Credit Agreement, dated as of October 14, 2011 (as may be
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), among Noble Energy, Inc., a Delaware corporation (the
“Borrower”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, together with any successor(s) thereto in such capacity, the
“Administrative Agent”), the other agents party thereto, and certain commercial
lending institutions as are or may become Lenders thereunder. Unless otherwise
defined herein or the context otherwise requires, terms used herein have the
meanings provided in the Credit Agreement.
     The Borrower hereby requests that on __________, 201_,
     (1) $________ of the presently outstanding principal amount of the Loans
originally made on ________, 201_ [and $ ________ of the presently outstanding
principal amount of the Loans originally made on ________, 201_,
     (2) and all presently being maintained as [Base Rate Loans] [Eurodollar
Loans],
     (3) be [converted into] [continued as],
     (4) [Eurodollar Loans having an Interest Period of ________ months] [Base
Rate Loans].
     The Borrower hereby:
Exhibit 2.6 — Page 1

 



--------------------------------------------------------------------------------



 



     (a) certifies and warrants that no Default or Event of Default has occurred
and is continuing; and
     (b) agrees that if prior to the time of such continuation or conversion any
matter certified to herein by it will not be true and correct at such time as if
then made, it will immediately so notify the Administrative Agent.
     Except to the extent, if any, that prior to the time of the continuation or
conversion requested hereby the Administrative Agent shall receive written
notice to the contrary from the Borrower, each matter certified to herein shall
be deemed to be certified at the date of such continuation or conversion as if
then made.
     The Borrower has caused this Continuation/Conversion Notice to be executed
and delivered, and the certification and warranties contained herein to be made,
by its Authorized Officer this __ day of ________, 201_.

            NOBLE ENERGY, INC.
      By           Name:           Title:        

Exhibit 2.6 — Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.8
[FORM OF]
NOTE

      $_____________   __________, 201_

     FOR VALUE RECEIVED, the undersigned, NOBLE ENERGY, INC., a Delaware
corporation (the “Borrower”), promises to pay to ______________________________
(the “Lender”) on the Maturity Date the principal sum of
_________________________________ AND ___/100 DOLLARS ($__________) or, if less,
the aggregate unpaid principal amount of all Obligations shown on the schedule
attached hereto (and any continuation thereof, provided, however, that the
failure to make such notations shall not limit or otherwise affect the
obligations of the Borrower under this Note or the Credit Agreement (as herein
defined)), in either case made by the Lender pursuant to that certain Credit
Agreement, dated as of October 14, 2011 (together with all amendments and other
modifications, if any, from time to time thereafter made thereto, the “Credit
Agreement”), among Borrower, the Lenders party thereto (including the Lender),
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, together
with any successor(s) thereto in such capacity, the “Administrative Agent”), and
the other agents party thereto.
     The Borrower also promises to pay interest on the unpaid principal amount
hereof from time to time outstanding from the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Credit Agreement.
     This Note (the “Note”) evidences Indebtedness incurred under the Credit
Agreement to which reference is made for a statement of the terms and conditions
on which the Borrower is permitted and required to make prepayments and
repayments of principal of the Indebtedness evidenced by this Note and on which
such Indebtedness may be declared to be immediately due and payable. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.
     All parties hereto, whether as makers, endorsers, or otherwise, severally
waive presentment for payment, demand, protest and notice of dishonor.
     THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF TEXAS.

            NOBLE ENERGY, INC.
      By           Name:           Title:        

Exhibit 2.8 — Page 1

 



--------------------------------------------------------------------------------



 



LOANS AND PRINCIPAL PAYMENTS

                              Amount of   Interest Period   Amount of   Unpaid
Principal       Notation Date   Loan Made   (if Applicable)   Principal Repaid  
Balance   Total   Made By                                                      
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                   

Exhibit 2.8 — Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.9
NOTICE OF COMMITMENT INCREASE
JPMorgan Chase Bank, N.A., as Administrative Agent
Agency Services
1111 Fannin Street, 10th Floor
Houston, Texas 77002
Attention:
Telephone No.:
Facsimile No.:
JPMorgan Chase Bank, N.A., as Administrative Agent
Global Oil & Gas Group
712 Main Street, 12th Floor
Houston, Texas 77002
Attention:
Telephone:
Facsimile:
NOBLE ENERGY, INC.
Gentlemen and Ladies:
     This Notice of Commitment Increase is delivered to you pursuant to
Section 2.9 of the Credit Agreement, dated as of October 14, 2011 (as may be
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), among Noble Energy, Inc., a Delaware corporation (the
“Borrower”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, together with any successor(s) thereto in such capacity, the
“Administrative Agent”), the other agents party thereto, and certain commercial
lending institutions as are or may become Lenders thereunder. Unless otherwise
defined herein or the context otherwise requires, terms used herein have the
meanings provided in the Credit Agreement.
     Please be advised that Borrower hereby requests an increase effective
__________, 201__1 in the aggregate Commitments under the Credit Agreement from
$____________ to $_______________.2
     [CI Lender] has agreed [Language for existing Lender] [to increase
effective __________, 20__ its Commitment under the Credit Agreement from
$_______________ to
 

1   Such date shall be no earlier than five (5) Business Days after receipt by
the Administrative Agent of such Notice of Commitment Increase (unless an
earlier date is otherwise agreed to by the Borrower, any applicable Lender or CI
Lender, and the Administrative Agent).   2   After giving effect to the
requested Commitment Increase, the total amount of the Commitment shall not
exceed $4,000,000,000.

Exhibit 2.9 — Page 1

 



--------------------------------------------------------------------------------



 



$____________ and (b) that it shall continue to be a party in all respects to
the Credit Agreement and the other Loan Documents] [Language for new Lender]
[effective __________, 201__ (a) to become a Lender under the Credit Agreement
with a Commitment of $ __________ and (b) that it shall be deemed to be a party
in all respects to the Credit Agreement and the other Loan Documents.]
The parties hereto have caused this Notice of Commitment Increase to be executed
and delivered, and the certification and warranties contained herein to be made,
by its Authorized Officer this __day of __________, 201__.

            NOBLE ENERGY, INC.
      By           Name:           Title:        

 
ACKNOWLEDGED AND AGREED:

[Name of CI Lender]
      By:           Name:           Title:        

JPMORGAN CHASE BANK, N.A., as Administrative Agent
and as an Issuing Bank

        By:           Name:           Title:        

________________, as an Issuing Bank

        By:           Name:           Title:        

Exhibit 2.9 — Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.12
[FORM OF]
AGREEMENT SUPPLEMENT
[DATE]
To each of the Lenders and Issuing Banks
     under the Agreement referred to below
Ladies and Gentlemen:
     Reference is made to the Agreement dated as of October 11, 2011 (as may be
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Agreement”), among NOBLE ENERGY, INC., a Delaware corporation (the
“Borrower”), JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Administrative Agent,
CITIBANK, N.A, as Syndication Agent, BANK OF AMERICA, N.A., MIZUHO CORPORATE
BANK, LTD. and MORGAN STANLEY MUFG LOAN PARTNERS, LLC, as Documentation Agents,
and certain commercial lending institutions as are or may become parties hereto
(collectively, the “Lenders”). Terms defined in the Agreement are used herein
with the same meaning.
     [NAME AND JURISDICTION OF ORGANIZATION OF FOREIGN BORROWER] (the “Foreign
Borrower”), in consideration of the agreement of each Lender to extend credit to
it from time to time under, and on the terms and conditions set forth in, the
Agreement does hereby assume each of the obligations imposed upon an Foreign
Borrower under the Agreement and agrees to be bound by all of the terms and
conditions of the Agreement applicable to a Foreign Borrower.
     1. The Foreign Borrower hereby agrees, as of the date first above written,
to be bound as a Foreign Borrower by all of the terms and conditions of the
Agreement to the same extent as each of the other Foreign Borrowers as if it had
been a party thereto as a Foreign Borrower. The Foreign Borrower further agrees,
as of the date first above written, that each reference in the Agreement to a
“Foreign Borrower” shall, as and where the context requires also mean and be a
reference to the Foreign Borrower; and each reference in any other Loan Document
to a “Foreign Borrower” shall also, as and where the context requires, be a
reference to the Foreign Borrower.
     2. The Foreign Borrower hereby represents and warrants, as if it were the
Borrower, to the Administrative Agent and each of the Lenders participating in
the Foreign Borrower Facility available to the Foreign Borrower that the
representations and warranties contained in Sections 6.1 (as to the foreign
jurisdiction in which the Foreign Borrower is organized), 6.2, 6.3, 6.4, 6.12,
6.13, 6.14 are correct on and as of the date hereof as though made on and as of
such date other than any such representations and warranties that, by their
terms, refer to a date other than the date hereof, in which case as of such
specific date, and, for the avoidance of doubt, as though references in such
Sections to “the Borrower” referred to the Foreign Borrower.
Exhibit 2.12 — Page 1

 



--------------------------------------------------------------------------------



 



     3. [Note: Add language re foreign tax withholding if applicable per Foreign
Borrower jurisdiction.]3
     4. Pursuant to the terms of the Agreement, the Administrative Agent and
each of the Lenders participating in the Foreign Borrower Facility available to
the Foreign Borrower hereby indicates its approval.
     (a) This supplement to the Agreement (this “Agreement Supplement”) shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Texas.
     (b) The Foreign Borrower hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the courts of
the states of Texas and New York and the United States District Court for the
Southern District of Texas and the Southern District of New York, in any action
or proceeding arising out of or relating to this Agreement Supplement or the
other Loan Documents, or for recognition or enforcement of any judgment; and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such Texas or New York state court or, to the extent permitted by
law, in such Texas or New York federal court. The Foreign Borrower further
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties thereto by registered or
certified mail, postage prepaid, to the Foreign Borrower at the address
specified for the Loan Parties in Section 10.2 of the Agreement. The Foreign
Borrower hereby further agrees that service of process in any such action or
proceeding brought in any such Texas or New York state court or in any such
Texas or New York federal court may be made upon the Borrower at its address
specified in Section 10.2 of the Agreement, and the Foreign Borrower hereby
irrevocably appoints the Borrower as its authorized agent (the “Process Agent”)
to accept such service of process, and hereby irrevocably agrees that the
failure of the Borrower to give any notice of such service to the Foreign
Borrower shall not impair or affect the validity of such service or of any
judgment rendered in any action or proceeding based thereon. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement Supplement shall
affect any right that any Lender or any Issuing Bank may otherwise have to bring
any action or proceeding relating to this Agreement Supplement or the other Loan
Documents against any Borrower or any Loan Party or their properties in the
courts of any jurisdiction.
     (c) The Foreign Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement Supplement or the other
Loan Documents in any Texas or New York state or federal
 

3   [Note to Administrative Agent and Lenders: The credit agreement excludes all
day-one withholding from the gross-up, including non-US withholding. This
agreement should either contain provisions to address those withholding taxes as
well as any other withholding taxes that would be imposed by the jurisdiction of
the proposed foreign borrower prior to consenting to the addition of that
foreign borrower.]

Exhibit 2.12 — Page 2

 



--------------------------------------------------------------------------------



 



court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
     5. EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS
OR THE BORROWER. THE BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL
AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF
EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE LENDERS ENTERING INTO
THIS AGREEMENT AND EACH SUCH OTHER LOAN DOCUMENT.

            Very truly yours,


[NAME OF FOREIGN BORROWER]
      By           Name:           Title:           Address:           Accepted
and Agreed with respect to its appointment
as Process Agent, as set forth in paragraph 4(b):

NOBLE ENERGY, INC.
      By           Name:           Title:        

Exhibit 2.12 — Page 3

 



--------------------------------------------------------------------------------



 



            Accepted and Agreed:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
      By           Name:           Title:        

Exhibit 2.12 — Page 4

 



--------------------------------------------------------------------------------



 



EXHIBIT 5.1.4
FORM OF OPINION OF COUNSEL
October ___, 2011
JPMorgan Chase Bank, N.A., as Administrative Agent,
and the Lenders presently parties to the
Credit Agreement referred to below
1111 Fannin Street, 10th Floor
Houston, Texas 77002
Ladies and Gentlemen:
     We have acted as special counsel for Noble Energy, Inc., a Delaware
corporation (the “Company”), in connection with the transactions contemplated by
the Credit Agreement dated as of October 14, 2011 (the “Credit Agreement”),
among the Company, JPMorgan Chase Bank, N.A., individually and as Administrative
Agent, Citibank, N.A., as Syndication Agent, Bank of America, N.A., Mizuho
Corporate Bank, Ltd. and Morgan Stanley MUFG Loan Partners, LLC, as
Documentation Agents, and the Lenders named therein. This opinion letter is
furnished to you solely for purposes of complying with the requirements of
Section 5.1.4 of the Credit Agreement. Capitalized terms that are defined in the
Credit Agreement and are used but not defined herein have the meanings given
them in the Credit Agreement.
     In connection with this opinion letter, we have examined an original
counterpart or a copy of an original counterpart of the Credit Agreement. We
have also examined originals or copies of such other records of the Company,
certificates of public officials and of officers or other representatives of the
Company and agreements and other documents as we have deemed necessary, subject
to the assumptions set forth below, as a basis for the opinions expressed below.
     In rendering the opinions expressed below, we have assumed:
     (i) The genuineness of all signatures.
     (ii) The authenticity of the originals of the documents submitted to us.
     (iii) The conformity to authentic originals of any documents submitted to
us as copies.
     (iv) As to matters of fact, the truthfulness of the representations made or
otherwise incorporated in the Credit Agreement and representations and
statements made in certificates of public officials and officers or other
representatives of the Company.
Exhibit 5.1.4 — Page 1

 



--------------------------------------------------------------------------------



 



     (v) That the Credit Agreement constitutes the valid, binding and
enforceable obligation of each party thereto (other than the Company).
(vi) That:
     (A) The execution, delivery and performance by the Company of the Credit
Agreement do not:
     (1) except with respect to Applicable Laws (and (I) the laws, rules and
regulations referred to in qualification (a)(i) insofar as they relate to our
opinions in paragraphs 1, 2 and 5(a) and (II) the laws, rules and regulations
referred to in paragraphs 5(c) and 7, insofar as they relate to the matters
referred to therein), violate any law, rule or regulation applicable to it, or
     (2) result in any conflict with or breach of any agreement or document
binding on it (other than any Applicable Contract (as defined below)) of which
any addressee hereof has knowledge, has received notice or has reason to know.
     (B) Except as required by Applicable Laws (and (I) the laws, rules and
regulations referred to in qualification (a)(i) insofar as they relate to our
opinions in paragraphs 1, 2 and 5(a) and (II) the laws, rules and regulations
referred to in paragraphs 5(c) and 7, insofar as they relate to the matters
referred to therein), no authorization, approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body or (to
the extent the same is required under any agreement or document binding on it of
which an addressee hereof has knowledge, has received notice or has reason to
know, other than any Applicable Contract) any other third party is required for
the due execution, delivery or performance by the Company of the Credit
Agreement or, if any such authorization, approval, action, notice or filing is
required, it has been duly obtained, taken, given or made and is in full force
and effect.
     (vii) That the Company was not induced by fraud to enter into the Credit
Agreement.
     (viii) With respect to our opinion in paragraph 4, to the extent relating
to usury, that no fees, sums or other benefits, whether direct or indirect, have
been paid or received or are, or may be, payable to or receivable by the Lenders
except as expressly set forth in the Credit Agreement and in the Fee Letter
referred to therein.
     We have not independently established the validity of the foregoing
assumptions.
     As used herein, “Applicable Laws” means those laws, rules and regulations
of the State of Texas, and the federal laws, rules and regulations of the United
States of America, that in our experience are normally applicable to the
Company, the Credit Agreement or transactions of the type contemplated by the
Credit Agreement. However, the term “Applicable Laws” does not include:
     (i) Any state or federal laws, rules or regulations relating to:
(A) pollution or protection of the environment; (B) zoning, land use, building
or construction; (C) occupational safety and health or other similar matters;
(D) labor or employee rights and benefits, including without limitation the
Employee Retirement Income Security Act of 1974, as amended; (E) the regulation
of utilities; (F) antitrust and trade regulation; (G) tax; (H) securities,
including without
Exhibit 5.1.4 — Page 2

 



--------------------------------------------------------------------------------



 



limitation federal and state securities laws, rules or regulations and the
Investment Company Act of 1940, as amended; (I) corrupt practices, including
without limitation the Foreign Corrupt Practices Act of 1977; and
(J) copyrights, patents, service marks and trademarks.
     (ii) Any laws, rules or regulations of any county, municipality or similar
political subdivision or any agency or instrumentality thereof.
     (iii) Any laws, rules or regulations that are applicable to the Company,
the Credit Agreement or the transactions contemplated thereby solely because
such laws, rules or regulations are part of a regulatory regime applicable to
any party to the Credit Agreement or any of its affiliates because of the
specific assets or business of such party or such affiliate.
     Based upon the foregoing, and subject to the qualifications and limitations
herein set forth, we are of the opinion that:
     1. The Company is a corporation that is validly existing and in good
standing under the laws of the State of Delaware.
     2. The Company (a) has the corporate power to execute, deliver and perform
its obligations under the Credit Agreement, (b) has taken all corporate action
necessary to authorize the execution, delivery and performance of the Credit
Agreement, and (c) has duly executed and delivered the Credit Agreement.
     3. Based solely on certificates of public officials, the Company was in
good standing and authorized to do business in each state specified in
Schedule I.B hereto as of the date specified in such Schedule.
     4. The Credit Agreement is the Company’s valid and binding obligation,
enforceable against it in accordance with the terms thereof.
     5. The execution and delivery by the Company of the Credit Agreement do
not, and the performance by the Company of its obligations thereunder will not,
(a) violate the certificate of incorporation or bylaws of the Company,
(b) breach or result in a default or the creation of any lien under any
agreement or instrument listed in Schedule I.C hereto (the “Applicable
Contracts”) or (c) result in a violation by the Company of any Applicable Laws
or Regulation X of the Board of Governors of the Federal Reserve System).
     6. No authorization, approval or other action by, and no notice to or
filing with, any United States federal or Texas governmental authority or
regulatory body, or any third party that is a party to any Applicable Contract,
is required under Applicable Laws for the due execution, delivery or performance
by the Company of the Credit Agreement, except for authorizations, approvals,
actions, notices and filings required in connection with the conduct of the
Company’s business or maintenance of the Company’s existence or good standing.
     7. Neither the Company nor any of its Subsidiaries is, or as a result of
the transactions contemplated by the Credit Agreement will be, required to
register as an investment company under the Investment Company Act of 1940, as
amended.
Exhibit 5.1.4 — Page 3

 



--------------------------------------------------------------------------------



 



     The opinions set forth above are subject to the following qualifications
and exceptions:
     (a) Our opinions are limited to Applicable Laws and also (i) in the case of
our opinions in paragraphs 1, 2 and 5(a), the Delaware General Corporation Law,
but only to the extent based on our review of the Delaware General Corporation
Law, without consideration of any judicial or administrative interpretations
thereof; (ii) in the case of our opinion in paragraph 5(c), Regulation X of the
Board of Governors of the Federal Reserve System; and (iii) in the case of our
opinion in paragraph 7, the Investment Company Act of 1940, as amended; and we
do not express any opinion herein concerning any other laws.
     (b) Our opinions are subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, receivership, moratorium or similar laws affecting the
rights and remedies of creditors generally.
     (c) Our opinions are subject to general principles of equity exercisable in
the discretion of a court (including without limitation obligations and
standards of good faith, fair dealing, materiality and reasonableness and
defenses relating to unconscionability or to impracticability or impossibility
of performance).
     (d) With respect to our opinion in paragraph 1, we have relied exclusively
upon the certificates of public officials described in Schedule I.A hereto.
     (e) We express no opinion in paragraph 4 with respect to any provision of
the Agreement relating to letters of credit, to the extent that the
enforceability of such provision would be limited by Section 5-103(c) of the
Uniform Commercial Code as currently in effect in the State of Texas.
     (f) We express no opinion in paragraph 4 with respect to the validity or
enforceability of the following:
     (i) Provisions releasing, exculpating or exempting a party from, or
requiring indemnification of a party for, or waiving, liability for its own
action or inaction, to the extent that such provisions are inconsistent with
public policy regarding violations of securities laws or such action or inaction
involves strict liability, gross negligence, recklessness, willful misconduct,
unlawful conduct, fraud or illegality or to the extent that such provisions
relate to punitive, exemplary, special or similar damages.
     (ii) Provisions of the Credit Agreement restricting access to courts or to
legal or equitable remedies or purporting to affect the jurisdiction or venue,
or purporting to provide for the exclusive jurisdiction, of courts or providing
for service of process other than in accordance with applicable law.
     (iii) Provisions waiving the right to trial by jury for any claims other
than contractual claims arising under the Credit Agreement.
     (g) We express no opinion as to whether the fees designated in the Credit
Agreement or in the Fee Letter referred to therein as closing or commitment fees
and other fees and expenses payable to the Lenders pursuant to the Credit
Agreement are interest or in certain cases
Exhibit 5.1.4 — Page 4

 



--------------------------------------------------------------------------------



 



whether such fees should be deducted from the principal of the Loans in
determining the interest chargeable on the Loans.
     This opinion letter may be relied upon by your permitted assignees under
the Credit Agreement as if this opinion letter were addressed and delivered to
such assignees on the date hereof, provided that such reliance must be actual
and reasonable under the circumstances existing at the time of assignment,
including circumstances relating to any change in law or fact or any other
development known to or reasonably knowable by the assignee at such time.
     This opinion letter is rendered to you in connection with the transactions
contemplated by the Credit Agreement. Without our prior written consent, this
opinion letter may not be relied upon by any person other than you or any person
entitled to rely on this opinion letter pursuant to the preceding paragraph, or
by you, or any such person that is so entitled to rely on this opinion letter,
for any other purpose.
     This opinion letter has been prepared, and is to be understood, in
accordance with customary practice of lawyers who regularly give and lawyers who
regularly advise recipients regarding opinions of this kind, is limited to the
matters expressly stated herein and is provided solely for purposes of complying
with the requirements of the Credit Agreement, and no opinions may be inferred
or implied beyond the matters expressly stated herein. The opinions expressed
herein are rendered and speak only as of the date hereof and we specifically
disclaim any responsibility to update such opinions subsequent to the date
hereof or to advise you of subsequent developments affecting such opinions. We
note that we only represent the Company and its affiliates with respect to
specific transactions, including the transactions contemplated by the Credit
Agreement, and we are not general outside counsel for the Company and its
affiliates.

            Respectfully submitted,
   

Exhibit 5.1.4 — Page 5

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.10
[Form of]
LENDER ASSIGNMENT AGREEMENT
     Reference is made to that certain Credit Agreement, dated as of October 14,
2011 (as may be amended, supplemented, restated or otherwise modified from time
to time, the “Credit Agreement”), among Noble Energy, Inc., a Delaware
corporation (the “Borrower”), JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, together with any successor(s) thereto in such capacity, the
“Administrative Agent”), the other agents party thereto, and certain commercial
lending institutions as are or may become Lenders thereunder. Terms defined in
the Credit Agreement are used herein with the same meanings, receipt of which is
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Lender Assignment Agreement as if set forth
herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions contained in Annex 1 hereto and the terms and conditions of
Section 10.10 of the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and every
other Loan Document to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including any letters
of credit, guarantees and Swingline Loans included in such facilities) and
(b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other Loan Document, or in any way
based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (a) above (the rights and obligations sold and
assigned pursuant to clauses (a) and (b), collectively, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Lender Assignment Agreement, without
representation or warranty by the Assignor.
     THIS LENDER ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.

                 
 
    (1 )   Legal Name of Assignor:   __________________________
 
               
 
    (2 )   Legal Name of Assignee:   __________________________
[and is a Lender/Lender Affiliate of
[identify Lender]] 4

 

4   Select as applicable.

Exhibit 10.10 — Page 1

 



--------------------------------------------------------------------------------



 



  (3)   Assignee’s Address for Notices: __________________________     (4)  
Borrower: Noble Energy, Inc., a Delaware corporation     (5)   Assigned
Interest:

                  Aggregate Amount of   Principal Amount of        
Commitment/Loans for   Commitment/Loans     Percentage Assigned   all Lenders  
Assigned     of Commitment/Loans  
$
  $         %  
$
  $         %  
$
  $         %  

Exhibit 10.10 — Page 2

 



--------------------------------------------------------------------------------



 



     Effective Date: ___________ __, 201__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFORE.]
     The terms set forth in this Lender Assignment Agreement are hereby agreed
to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Name:           Title:           ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Name:           Title:           Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as
Administrative Agent and as Issuing Bank
      By:           Name:           Title:        

Exhibit 10.10 — Page 3

 



--------------------------------------------------------------------------------



 



            ______________, as an Issuing Bank
      By:           Name:           Title:           Consented to:

NOBLE ENERGY, INC.
      By:           Name:           Title:        

Exhibit 10.10 — Page 4

 



--------------------------------------------------------------------------------



 



ANNEX I to Lender Assignment Agreement
STANDARD TERMS AND CONDITIONS FOR
LENDER ASSIGNMENT AGREEMENT
     1. Representations and Warranties.
     1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim created by
such Assignor and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Lender Assignment Agreement and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents, (iii) the financial condition of Borrower or any
of its Subsidiaries or Affiliates, or any other Person obligated with respect to
the Credit Agreement or any other Loan Document or (iv) the performance or
observance by Borrower or any of its Subsidiaries or Affiliates, or any other
Person of any of their respective obligations under the Credit Agreement or any
other Loan Document.
     1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Lender Assignment Agreement and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements under the Credit Agreement with respect to the transactions
contemplated hereby (subject to receipt of such consents as may be required
under the Credit Agreement), (iii) subject to acceptance and recording hereof
pursuant to Section 10.10 of the Credit Agreement, from and after the Effective
Date, it shall be party to the Credit Agreement and to the other Loan Documents
and be bound by the provisions of the Credit Agreement as a Lender thereunder
and to the other Loan Documents and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, and (iv) it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Sections 7.1.1(a) and (b) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Lender Assignment Agreement and to purchase the Assigned Interest on the basis
of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations that by the terms of the
Credit Agreement and the other Loan Documents are required to be performed by it
as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the
Exhibit 10.10 — Page 5

 



--------------------------------------------------------------------------------



 



Effective Date and to the Assignee for amounts that have accrued from and after
the Effective Date.
     3. General Provisions. This Lender Assignment Agreement shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and permitted assigns. This Lender Assignment Agreement may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Lender Assignment Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Lender Assignment Agreement.
Exhibit 10.10 — Page 6

 